


Exhibit 10.31












AGREEMENT OF PURCHASE AND SALE
by and among
NWBR LLC, and STUART STREET DEVELOPMENT LLC, collectively, as Seller
and
NKOTB OWNER LLC, as Buyer


Dated as of October 7, 2014




 








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
ARTICLE I DEFINITIONS
1


 
Section 1.1   Defined Terms
1


 
 
 
 
 
ARTICLE II SALE, CONSIDERATION AND CLOSING
10


 
Section 2.1   Sale of Assets
10


 
Section 2.2   Purchase Price
12


 
Section 2.3   The Closing
14


 
Section 2.4   Allocated Purchase Price
14


 
 
 
 
 
ARTICLE III REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF
 
SELLER
14


 
Section 3.1   General Seller Representations and Warranties
14


 
Section 3.2   Representations and Warranties of Seller as to the Assets
16


 
Section 3.3   Amendments to Schedules; Limitations on Representations and
 
Warranties of Seller
17


 
Section 3.4   Covenants of Seller Prior to Closing
18


 
Section 3.5   Covenants of Buyer
20


 
 
 
 
 
ARTICLE IV REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF
 
BUYER
20


 
Section 4.1   Representations and Warranties of Buyer
20


 
 
 
 
 
ARTICLE V CONDITIONS PRECEDENT TO CLOSING
22


 
Section 5.1   Conditions Precedent to Seller’s Obligations
22


 
Section 5.2   Conditions Precedent to Buyer’s Obligations
22


 
Section 5.3   Waiver of Conditions Precedent
23


 
 
 
 
 
ARTICLE VI CLOSING DELIVERIES
23


 
Section 6.1   Buyer Deliveries
23


 
Section 6.2   Seller Deliveries
24


 
 
 
 
 
ARTICLE VII INSPECTION
25


 
Section 7.1   General Right of Inspection
25


 
Section 7.2   Disclaimer
26


 
Section 7.3   Examination
26


 
Section 7.4   Release
29


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

        

 
 
 
 
 
 
 
 
 
 
ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS
31


 
Section 8.1   Permitted Exceptions
31


 
Section 8.2   Title Commitment; Surveys
31


 
Section 8.3   Certain Exceptions to Title; Inability to Convey
32


 
Section 8.4   Title Policy
32


 
Section 8.5   Cooperation
33


 
 
 
 
 
ARTICLE IX TRANSACTION COSTS; RISK OF LOSS
33


 
Section 9.1   Transaction Costs
33


 
Section 9.2   Risk of Loss
34


 
 
 
 
 
ARTICLE X ADJUSTMENTS
35


 
Section 10.1   Rents; Parking Fees and Charges
35


 
Section 10.2   Taxes and Assessments
35


 
Section 10.3   Utilities
36


 
Section 10.4   Contracts
36


 
Section 10.5   Miscellaneous Revenues
36


 
Section 10.6   Security Deposits
36


 
Section 10.7   Guest Ledger
36


 
Section 10.8   Consumables
36


 
Section 10.9   Accounts Payable
37


 
Section 10.10   Bookings; Booking Deposits
37


 
Section 10.11   Sales, General Excise, Room and Occupancy Taxes
37


 
Section 10.12   Retail Merchandise
37


 
Section 10.13   Cash On Hand
37


 
Section 10.14   Other Adjustments
37


 
Section 10.15   Benefit Plans; Employees
38


 
Section 10.16   Gift Certificates
38


 
Section 10.17   Re-Adjustment; Credits Against the Purchase Price
38


 
Section 10.18   Post-Closing Statement
38


 
 
 
 
 
ARTICLE XI INDEMNIFICATION
38


 
Section 11.1   Indemnification by Seller
38


 
Section 11.2   Indemnification by Buyer
39


 
Section 11.3   Limitations on Indemnification
39


 
Section 11.4   Survival
39


 
Section 11.5   Indemnification as Sole Remedy
39


 
 
 
 
 
ARTICLE XII TAX CERTIORARI PROCEEDINGS
40


 
Section 12.1   Prosecution and Settlement of Proceedings
40


 
Section 12.2   Application of Refunds or Savings
40




    



--------------------------------------------------------------------------------

        

 
Section 12.3   Survival
40


 
 
 
 
 
ARTICLE XIII DEFAULT
40


 
Section 13.1   Buyer Default
40


 
Section 13.2   Seller Default
41


 
 
 
 
 
ARTICLE XIV OTHER AGREEMENTS; EMPLOYEE MATTERS
42


 
Section 14.1   Employee Matters
42


 
 
 
 
 
ARTICLE XV MISCELLANEOUS
43


 
Section 15.1   Exculpation
43


 
Section 15.2   Brokers
44


 
Section 15.3   Confidentiality; Press Release; IRS Reporting Requirements
44


 
Section 15.4   Escrow Provisions
45


 
Section 15.5   Successors and Assigns; No Third-Party Beneficiaries
46


 
Section 15.6   Assignment
46


 
Section 15.7   Further Assurances
46


 
Section 15.8   Notices
46


 
Section 15.9   Entire Agreement
48


 
Section 15.10   Amendments
48


 
Section 15.11   No Waiver
48


 
Section 15.12   Governing Law
48


 
Section 15.13   Submission to Jurisdiction
48


 
Section 15.14   Severability
49


 
Section 15.15   Section Headings
49


 
Section 15.16   Counterparts
49


 
Section 15.17   Construction
49


 
Section 15.18   Acceptance of Deed
49


 
Section 15.19   Recordation
49


 
Section 15.20   Guest Baggage and Safe Deposit Boxes
49


 
Section 15.21   Time is of the Essence/Survival
50


 
Section 15.22   Waiver of Jury Trial
50


 
Section 15.23   No Assumption of Seller Debts
50


 
Section 15.24   Continuing Access
51


 
Section 15.25   Shadow Management
51


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    



    



--------------------------------------------------------------------------------

        

Exhibits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
 
–
 
Form of Assignment of Leases
 
Exhibit B
 
–
 
Form of Assignment of Contracts
 
Exhibit C
 
–
 
Form of Tenant Notice
 
Exhibit D
 
–
 
Form of Assignment of Licenses, Permits, Warranties and General
 
 
 
 
Intangibles
 
Exhibit E
 
–
 
Form of Deed
 
Exhibit F
 
–
 
Form of Bill of Sale
 
Exhibit G
 
–
 
Form of FIRPTA
 
Exhibit H
 
–
 
Form of Owner’s No Lien and Possession Affidavit
 
Exhibit I
 
–
 
Form of Beverage Agreement
 
Exhibit J
 
–
 
Form of Rustic Kitchen Estoppel
 
 
 
 
 
 
 
 
 
Schedules
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule A-1
 
–
 
Hotel Property
 
Schedule A-2
 
–
 
212 Stuart Property
 
Schedule 1.1(a)
 
–
 
Survey
 
Schedule 1.1(b)
 
–
 
Violations
 
Schedule 2.4
 
–
 
Allocated Purchase Price
 
Schedule 3.1(c)
 
–
 
Required Governmental Authority Consents
 
Schedule 3.1(d)
 
–
 
Conflicts
 
Schedule 3.2(a)(i)
 
–
 
Contracts
 
Schedule 3.2(a)(ii)
 
–
 
Contract Defaults
 
Schedule 3.2(b)
 
–
 
Space Leases
 
Schedule 3.2(d)
 
–
 
Litigation
 
Schedule 3.2(j)
 
–
 
Tax Claims
 
Schedule 3.2(l)
 
–
 
Gift Certificates
 













 



    



--------------------------------------------------------------------------------




AGREEMENT OF PURCHASE AND SALE
AGREEMENT OF PURCHASE AND SALE (this “Agreement”), made as of the ____ day of
October, 2014, by and between NWBR LLC, a Delaware limited liability company,
STUART STREET DEVELOPMENT LLC, a Delaware limited liability company
(individually and collectively, as the context requires, “Seller”) and NKOTB
OWNER LLC, a Delaware limited liability company (“Buyer”).
Background
A.     Seller is the owner of (i) the land more particularly described on
Schedule A-1 attached hereto and the Improvements located thereon (the “Hotel
Property”) and (ii) the land more particularly described on Schedule A-2
attached hereto (the “212 Stuart Property”; together with the Hotel Property,
the “Property”; the Property together with the Asset-Related Property (as
defined below), collectively, the “Assets”).
B.     Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Assets on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1      Defined Terms. The capitalized terms used herein will have the
following meanings.
“212 Stuart Property” shall have the meaning assigned thereto in “Background”
paragraph A.
“Accounts Payable” means all accrued amounts owed by Seller as of the Cut-Off
Time and arising out of the ownership and operation of the Property; provided,
however, the term Accounts Payable does not include Booking Deposits.
“Additional Deposit” shall have the meaning assigned thereto in Section
2.2(a)(ii).
“Affiliate” shall mean any Person (as defined below) that directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with another Person. The term “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.




--------------------------------------------------------------------------------

        

“Agreement” shall mean this Agreement of Purchase and Sale and all amendments
hereto, together with the exhibits and schedules attached hereto, as the same
may be amended, restated, supplemented or otherwise modified, from time to time.
“Alcoholic Inventory” shall mean all liquor, wine and other alcoholic beverages
held for sale at the Property by Seller or Manager.
“Allocated Purchase Price” shall have the meaning assigned thereto in Section
2.4.
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority
(including without limitation the rules and regulations of the Securities and
Exchange Commission), board of fire underwriters and similar quasi-governmental
agencies or entities, and any judgment, injunction, order, directive, decree or
other judicial or regulatory requirement of any Governmental Authority of
competent jurisdiction affecting or relating to the Person or property in
question.
“Asset Files” shall mean the materials with respect to the Assets previously
delivered to Buyer or its representatives by or on behalf of Seller or made
available to Buyer on an online data website.
“Asset-Related Property” shall have the meaning assigned thereto in Section
2.1(b).
“Assets” shall have the meaning assigned thereto in “Background” paragraph A.
“Assignment of Contracts” shall have the meaning assigned thereto in Section
6.1(b).
“Assignment of Leases” shall have the meaning assigned thereto in Section
6.1(a).
“Assignment of Licenses, Permits, Warranties and General Intangibles” shall have
the meaning assigned thereto in Section 6.1(d).
“Attic Stock” shall mean all FF&E held in storage by Seller or Manager and
intended as replacement FF&E.
“Basket Limitation” shall mean an amount equal to $100,000.
“Beverage Agreement” shall mean an Interim Beverage Agreement in the form
attached hereto as Exhibit I.
“Bill of Sale” shall have the meaning assigned thereto in Section 6.2(d).

    



--------------------------------------------------------------------------------

        

“Booking Deposit” shall mean all room reservation deposits, public function,
conference and meeting room, banquet, food and beverage deposits and other
deposits or fees for Bookings.
“Bookings” shall mean all bookings and reservations for guest, conference and
banquet rooms or other facilities, if applicable, at the Property.
“Books and Records” shall have the meaning assigned thereto in Section
2.1(b)(ix).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Buyer-Related Entities” shall have the meaning assigned thereto in Section
11.1.
“Buyer-Waived Breach” shall have the meaning assigned thereto in Section 11.3.
“Cap Limitation” shall mean an amount equal to $5,000,000.00.
“Cash on Hand” shall have the meaning assigned thereto in Section 2.1(c)(i).
“Claims” shall have the meaning assigned thereto in Section 7.4(a).
“Closing” shall have the meaning assigned thereto in Section 2.3(a).
“Closing Date” shall have the meaning assigned thereto in Section 2.3(a).
“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement, including, without limitation, each of the
documents to be delivered by Seller pursuant to Section 6.2 and by Buyer
pursuant to Section 6.1.
“Closing Statement” shall have the meaning assigned thereto in Section 6.1(i).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference herein to a particular provision
of the Code shall mean, where appropriate, the corresponding provision in any
successor statute.
“Condition of the Assets” shall have the meaning assigned thereto in Section
7.3(b).
“Consumables” shall have the meaning assigned thereto in Section 2.1(b)(iii).
“Contracts” shall mean, collectively, all agreements, contracts and Equipment
Leases of Seller or Manager relating to the ownership, operation, maintenance
and management the Property, or any portion thereof, but excluding the Bookings,
the Booking Deposits, the

    



--------------------------------------------------------------------------------

        

Space Leases, the Management Agreement and any documents evidencing or securing
the Existing Financing. The term “Contract” shall be an individual reference to
any of the Contracts.
“Cut-Off Time” shall have the meaning assigned thereto in the introductory
paragraph to Article X.
“Deed” shall have the meaning assigned thereto in Section 6.2(a).
“Depositors” shall have the meaning assigned thereto in Section 15.20(b).
“Due Diligence Period” shall mean the period beginning on the Effective Date and
ending at 5:00 pm Eastern Standard Time on October 30, 2014.
“Earnest Money” shall have the meaning assigned thereto in Section 2.2(a)(ii).
“Effective Date” shall mean the date of this Agreement.
“Employees” means all individuals who are employed by Manager on a full-time or
part-time basis at, or with respect to, the Property.
“Environmental Claims” shall mean any claim for reimbursement or remediation
expense, contribution, personal injury, property damage or damage to natural
resources made by any Governmental Authority or other Person arising from or in
connection with the presence or release of any Hazardous Materials over, on, in
or under the Property, or the violation of any Environmental Laws with respect
to the Property.
“Environmental Laws” means any Applicable Laws which regulate or control (i)
Hazardous Materials, pollution, contamination, noise, radiation, water, soil,
sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous Materials
or other materials, substances or waste into water, soil, sediment, air or any
other environmental media, including, without limitation, (A) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(“CERCLA”), (B) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. (“RCRA”), (C) the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et
seq., (D) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (E) the
Clean Water Act, 33 U.S.C. § 1251 et seq., (F) the Clean Air Act, 42 U.S.C. §
7401 et seq., (G) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801
et seq., and (H) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.
and similar state and local Applicable Law, as amended from time to time, and
all regulations, rules and guidance issued pursuant thereto.
“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on the Person in question pursuant to any Environmental Laws,
including, without limitation, any (i) obligations to manage, control, contain,
remove, remedy, respond to, clean up or abate any actual or potential release of
Hazardous Materials or other pollution or contamination of any water, soil,
sediment, air or other environmental media, whether or not located on the
Property and whether or not arising from the operations or activities with
respect

    



--------------------------------------------------------------------------------

        

to the Property, and (ii) liabilities or obligations with respect to the
manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal, distribution or transportation of any Hazardous Materials.
“Equipment Leases” shall mean all leases and purchase money security agreements
(and all written amendments and modifications thereto) for any equipment,
machinery, vehicles, furniture or other personal property located at the
Property and used in the operation of the Property which are held by or on
behalf of Seller.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute. Any reference herein to a
particular provision of ERISA shall mean, where appropriate, the corresponding
provision in any successor statute.
“Escrow Account” shall have the meaning assigned thereto in Section 15.4(a).
“Escrow Agent” shall have the meaning assigned thereto in Section 2.2(a)(i).
“Excluded Assets” shall have the meaning assigned thereto in Section 2.1(c).
“Excluded Personal Property” shall have the meaning assigned thereto in Section
2.1(c)(ii).
“Existing Financing” shall mean the mortgage loan encumbering the Property as of
the Effective Date.
“F&B” shall mean all food and beverages which are located at the Property
(whether opened or unopened), or ordered for future use at the Property as of
the Closing, but expressly excluding (i) any Alcoholic Inventory to the extent,
and only to the extent, the sale or transfer of the same is not permitted under
Applicable Law, and (ii) any such food and beverages located within any premises
of the Property leased to third parties or owned by any hotel guest.
“FF&E” shall mean all fixtures (other than those which constitute Improvements),
furniture, furnishings, equipment, machinery, vehicles, appliances, computer
hardware and software, computer manuals, programs and databases, art work and
other items of tangible personal property owned by Seller or Manager and located
at the Property and used exclusively in the operation of the Property, or
ordered for future use at the Property as of the Closing, other than the
Supplies, F&B and Retail Merchandise.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“Go-Hard Notice” shall have the meaning assigned thereto in Section 2.2(a)(i).
“Governmental Authority” shall mean any federal, state, local or foreign
government or other political subdivision thereof, including, without
limitation, any agency (including without limitation the Securities and Exchange
Commission), court or entity

    



--------------------------------------------------------------------------------

        

exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.
“Guest Ledger” means any and all charges accrued to the open accounts of any
guests or customers at the Property as of the Cut-Off Time for the use and
occupancy of any guest, conference, meeting or banquet rooms or other facilities
at the Property, any restaurant, bar or banquet services, or any other goods or
services provided to such guests or customers by or on behalf of Seller (or a
Manager on behalf of Seller).
“Hazardous Materials” shall have the meaning assigned thereto in Section
7.3(b)(i).
“Hotel Property” shall have the meaning assigned thereto in “Background”
paragraph A.
“Improvements” shall mean all buildings, structures and other improvements
located in, on or under the land making up a portion of the Property, including,
but not limited to, a full service, 356 guest room hotel known as “The Revere
Hotel Boston Common,” and an 826 parking stall vehicular parking garage known as
the “200 Stuart Street Parking Garage.”
“Initial Deposit” shall have the meaning set forth in Section 2.2(a)(i).
“IRS” shall mean the Internal Revenue Service.
“IRS Reporting Requirements” shall have the meaning assigned thereto in Section
15.3(c).
“IT Systems” shall mean all computer hardware, telecommunications and
information technology systems, and computer software owned by Seller and/or
Manager and used solely in connection with the Property.
“Licenses and Permits” shall have the meaning assigned thereto in Section
2.1(b)(v).
“Liens” means any mortgage, pledge, hypothecation, assignment, deposit,
arrangement, encumbrance, lien (statutory or other), charge, security interest,
option, restriction, arrangement, preference, priority or other security
interest of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the Uniform Commercial Code or any other similar
recording or notice statute, and any lease or other arrangement having
substantially the same effect as any of the foregoing.
“Liquor License Application” shall have the meaning assigned thereto in Section
3.5(b).

    



--------------------------------------------------------------------------------

        

“Liquor License Approval” shall mean the final approval of the City of Boston
Licensing Board and the Massachusetts Alcoholic Beverages Control Commission to
the issuance of a new liquor license (or transfer of the existing liquor
license) in the name of Buyer or Buyer’s designee.
“Losses” shall have the meaning assigned thereto in Section 11.1.
“Management Agreement” shall mean, with respect to the Property, that certain
Management Agreement dated November 8, 2010, between Seller, as owner, and the
Manager, as manager, for the management and operation of the Property, and all
amendments and modifications thereto.
“Manager” shall mean Northwood Hospitality LLC, a Delaware limited liability
company.
“Manager’s Knowledge” shall mean the actual knowledge of Manager based upon the
actual knowledge of David McCaslin with respect to the Assets, without any duty
on the part of such Person to conduct any independent investigation or make any
inquiry of any Person. The named individual shall not have any personal
liability by virtue of his inclusion in this definition.
“Material Casualty” shall have the meaning assigned thereto in Section 9.2(b).
“Material Condemnation” shall have the meaning assigned thereto in Section
9.2(b).
“Material Violation” shall mean, with the exception of those Violations listed
on Schedule 1.1(b) attached hereto, any single Violation which would reasonably
be expected to cost more than $10,000 to cure or remove, or any group of
Violations for which the aggregate cost to cure or remove the same would
reasonably be expected to cost more than $50,000.
“New Lease” shall have the meaning assigned thereto in Section 3.4(d).
“OFAC” shall have the meaning assigned thereto in Section 3.1(f).
“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s and Manager’s past custom and practices for the operation,
maintenance and repair of the Property.
“Permitted Exceptions” shall mean all of the following: (i) applicable zoning
and building ordinances and land use regulations, (ii) the matters set forth on
the Survey or discrepancies, conflicts in boundary lines, shortages in area,
encroachments and any state of facts which a survey of the Property would
disclose or which are not shown in the Public Records, (iii) the Liens,
encumbrances, restrictions, exceptions and other matters set forth in the Title
Commitment as exceptions, (iv) the lien of real estate taxes and assessments not
yet due and payable as of the Closing Date, (v) any exceptions caused by Buyer,
its agents, representatives or employees, (vi) such other exceptions as the
Title Company shall commit to omit or insure over without any additional cost to
Buyer in a manner reasonably acceptable to Buyer, whether such

    



--------------------------------------------------------------------------------

        

insurance is made available in consideration of payment, bonding, escrow,
indemnity of Seller or otherwise, (vii) the rights of Tenants under the Space
Leases, as tenants only, (viii) subject to the adjustments provided for herein,
any service, installation, connection or maintenance charge, which can be a lien
against real estate in the Commonwealth of Massachusetts, due after Closing and
charges for sewer, water, electricity, telephone, cable television or gas, (ix)
easements and laws, regulations, resolutions or ordinances, including, without
limitation, building, zoning and environmental protection, as to the use,
occupancy, subdivision, development, conversion or redevelopment of the Property
currently or hereinafter imposed by any governmental or quasi-governmental body
or authority and (x) all other matters that arise subsequent to the Effective
Date that are approved (or deemed approved) by Buyer under Section 8.2 hereof.
“Personal Property” shall have the meaning assigned thereto in Section
2.1(b)(ii).
“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
“Post-Effective Date Monetary Encumbrance” shall have the meaning shall have the
meaning assigned thereto in Section 8.3(a).
“Post-Effective Date Voluntary Encumbrance” shall have the meaning shall have
the meaning assigned thereto in Section 8.3(a).
“Property” shall have the meaning assigned thereto in “Background” paragraph A.
“Public Records” shall mean the Public Records of Suffolk County, Massachusetts.
“Purchase Price” shall have the meaning assigned thereto in Section 2.2(a).
“Real Property” shall mean the real property and related fixtures included in
the Assets.
“Releasees” shall have the meaning assigned thereto in Section 7.4(a).
“Reporting Person” shall have the meaning assigned thereto in Section 15.3(c).
“Retail Merchandise” shall have the meaning assigned thereto in Section
2.1(b)(vii).
“Rustic Kitchen” shall mean NWRK LLC, a Delaware limited liability company and
successor to SMS Stuart LLC.
“Rustic Kitchen Estoppel” shall have the meaning assigned to such term in
Section 3.4(d).

    



--------------------------------------------------------------------------------

        

“Rustic Kitchen Space Lease” shall mean Space Lease with Rustic Kitchen as the
Tenant thereunder.
“Seller” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Seller Liabilities” shall have the meaning assigned thereto in Section 15.23.
“Seller Verification Notice” shall have the meaning assigned thereto in Section
15.20(b).
“Seller’s Broker” shall have the meaning assigned thereto in Section 15.2(a).
“Seller’s Knowledge” shall mean the actual knowledge of Seller based upon the
actual knowledge of Jonathan Wang with respect to the Assets, without any duty
on the part of such Person to conduct any independent investigation or make any
inquiry of any Person. The named individual shall not have any personal
liability by virtue of his inclusion in this definition.
“Seller-Related Entities” shall have the meaning assigned thereto in Section
11.2.
“Space Leases” shall mean all leases, licenses and other occupancy agreements
for all or any portion of the Property (other than in the ordinary course to
hotel guests).
“Supplies” shall mean all china, glassware, silverware; linens; uniforms;
engineering, maintenance, cleaning and housekeeping supplies; matches and
ashtrays; soap and other toiletries; stationery, menus and other printed
materials; and all other similar materials and supplies, which are located at
the Property and used in the operation of the Property, or ordered for future
use at the Property as of the Closing.
“Survey” shall mean the survey(s) of the Property described on Schedule 1.1(a)
hereto and any updates thereto or any new surveys of the Property obtained by
Buyer.
“Survey Update” shall have the meaning assigned thereto in Section 8.2.
“Taxes” shall mean any and all fees (including, without limitation,
documentation, recording, license and registration fees), taxes (including,
without limitation, net income, alternative, unitary, alternative minimum,
minimum franchise, value added, ad valorem, income, receipts, capital, excise,
sales, use, leasing, fuel, excess profits, turnover, occupation, property
(personal and real, tangible and intangible), transfer, recording and stamp
taxes, intangible taxes, levies, imposts, duties, charges, fees (including
impact fees), assessments, or withholdings of any nature whatsoever, general or
special, ordinary or extraordinary, and any transaction privileges or similar
taxes) imposed by or on behalf of a Governmental Authority, together with any
and all penalties, fines, additions to tax and interest thereon, whether
disputed or not.
“Tenant Notices” shall have the meaning assigned thereto in Section 6.1(c).

    



--------------------------------------------------------------------------------

        

“Tenants” shall mean the tenants under the Space Leases.
“Termination Notice” shall have the meaning assigned thereto in Section
2.2(a)(i).
“Title Affidavit” shall have the meaning assigned thereto in Section 8.5.
“Title Commitment” shall mean that certain owner’s title commitment, with
respect to the Property issued by the Title Company in connection with the
transaction on [_____], 2014 as Case Number [____], Connection Number [____].
“Title Company” shall mean Fidelity National Title Company, Baltimore, Maryland
office of national commercial services.
“Title Policy” shall have the meaning set forth in Section 8.4.
“Title Objections” shall have the meaning assigned thereto in Section 8.2.
“Title Objection Date” shall have the meaning assigned thereto in Section 8.2.
“Title Update” shall have the meaning assigned thereto in Section 8.2.
“Transferred Employees” shall have the meaning set forth in Section 14.1(b).
“Violations” shall mean all violations of Applicable Law now or hereafter issued
or noted, including (x) those listed on Schedule 1.1(b) attached hereto, and (y)
any open building permits and any fines or penalties associated with the
foregoing.
“Voluntary Encumbrance” shall mean with respect to the Property, title
exceptions affecting the Property that are knowingly and intentionally created
by Seller through the execution by Seller of one or more instruments creating or
granting such title exceptions; provided, however, that the term “Voluntary
Title Encumbrances” as used in this Agreement shall not include the following:
(a) any Permitted Exceptions; (b) any title exceptions created pursuant to a
Space Lease for a Property by a Tenant thereunder; (c) any title exceptions that
are approved, waived or deemed to have been approved or waived by Buyer or that
are created in accordance with the provisions of this Agreement; and (d) any
title exceptions which, pursuant to a Space Lease for the Property or otherwise,
are to be discharged by a Tenant or occupant of the Property.
“WARN Act” shall mean the Worker’s Adjustment and Retraining Notification Act of
1988, and any similar state and local law applicable, as amended from time to
time, and any regulations and guidance issued pursuant thereto.
ARTICLE II    
SALE, CONSIDERATION AND CLOSING
Section 2.1      Sale of Assets.

    



--------------------------------------------------------------------------------

        

(a)    On the Closing Date and pursuant to the terms and subject to the
conditions set forth in this Agreement, Seller shall sell to Buyer, and Buyer
shall purchase from Seller, all of the Assets.
(b)    The transfer of the Assets to Buyer shall include the sale, conveyance,
transfer and assignment of all Asset-Related Property. For purposes of this
Agreement, “Asset-Related Property” shall mean the following:
(i)    all of Seller’s right, title and interest in and to all easements, rights
of way, privileges, covenants, common interests, development rights and other
rights appurtenant to the Property and all right, title and interest of Seller,
if any, in and to any land lying in the bed of any street, road, avenue or
alley, open or closed, in front of or adjoining the Property and to the center
line thereof;
(ii)    all personal property, operating equipment and FF&E, including any
vehicles (collectively, the “Personal Property”) owned by Seller (except items
owned or leased by Tenants or which are leased by Seller or Manager);
(iii)    all F&B and Supplies, opened and unopened, which are on hand on the
date of this Agreement, subject to such depletion and restocking as shall occur
and be made in the Ordinary Course of Business, excluding, however, the Personal
Property (collectively, the “Consumables”);
(iv)    to the extent they may be transferred without consent under Applicable
Law, all licenses (other than any liquor license), permits and authorizations
presently issued in connection with the operation of all or any part of the
Property as it is presently being operated and entitlements for approved and
future development of the Property (“Licenses and Permits”);
(v)    to the extent assignable without consent, all warranties and guaranties,
if any, issued to Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the improvements
included as part of the Property;
(vi)    to the extent assignable, all of Seller’s right, title and interest in
all other intangibles associated with the Property, including, without
limitation, goodwill, all logos, designs, trade names (including without
limitation, the names “The Revere Boston Common”, “Emerald Lounge” and “Space
57” and all derivatives of the foregoing, to the extent of Seller’s rights with
respect to those names (and without any representation as to such rights)),
building names, trademarks, copyrights, websites and domain names related to the
Property and other general intangibles relating to the Property, and all
telephone exchange numbers specifically dedicated and identified with the
Property, other than any such intangibles owned or held by Tenants;
(vii)    all merchandise located at the Property and held for sale to guests and
customers thereof, or ordered for future sale at the Property as of the Cut-Off
Time,

    



--------------------------------------------------------------------------------

        

but not including any such merchandise owned by any Tenant at the Property
(“Retail Merchandise”);
(viii)    all Space Leases, Contracts, and all security (to the extent
assignable) and escrow deposits held by Seller in connection with any such Space
Lease and/or Contract;
(ix)    all books and records, including without limitation tenant files, tenant
lists and tenant marketing information relating to the Property, each to the
extent in Seller’s possession or control (the “Books and Records”);
(x)    all Bookings, to the extent pertaining to periods from and after the
Cut-Off Time; and
(xi)    all IT Systems and Attic Stock.
(c)    Notwithstanding anything to the contrary contained in this Agreement, it
is expressly agreed by the parties hereto that the following items are expressly
excluded from the Assets to be sold to Buyer (collectively, the “Excluded
Assets”):
(i)    Cash. The balances of all cash and securities and other cash equivalent
interests held by Seller or by the Manager for the benefit of Seller or the
Property and deposited, held or contained in any account, bank or vault,
including, without limitation, any cash held in reserves or escrow in connection
with the Existing Financing, and reserves maintained by Seller or by the
Manager. Notwithstanding the foregoing, any and all cash on hand or on deposit
in any house bank and all checks, traveler’s checks and bank drafts paid by
guests at the Property and located on the Property (collectively, the “Cash on
Hand”) shall not be Excluded Assets and at the Closing, Seller shall sell to
Buyer in connection with the Property and Buyer shall purchase from Seller, at
face value, in addition to the Purchase Price, the Cash on Hand.
(ii)    Third Party Property. Any fixtures, personal property, equipment,
trademarks or other intellectual property or other assets which are owned by (A)
the supplier or vendor under any Contract, (B) the tenant under any Space Lease,
(C) any guests or customers of the Property or (D) the Manager, other than any
such property or assets owned by Manager which are used exclusively in
connection with the ownership or operation of the Property ((A) – (D),
collectively, the “Excluded Personal Property”);
(iii)    Insurance Claims. Any insurance claims or proceeds arising out of or
relating to events that occur prior to the Closing Date, subject to the terms of
Section 9.2(a); and
(iv)    Additional Reserved Seller Assets. Any proprietary or confidential
materials (including any materials relating to the background or financial
condition of a present or prior direct or indirect partner or member of Seller),
the internal books and records of Seller relating, for example, to contributions
and distributions prior to the

    



--------------------------------------------------------------------------------

        

Closing, any software not used exclusively in the day-to-day operation of the
building, the name “Northwood”, “NW”, and any derivations thereof, and any
trademarks, service marks, trade names, brand marks, brand names, domain names,
social media sites (such as Facebook or Twitter), trade dress or logos relating
thereto, any development bonds, letters of credit or other collateral held by or
posted with any Governmental Authority or other third party with respect to any
improvement, subdivision or development obligations concerning the Property or
any other real property, and any other intangible property that is not used
exclusively in connection with the Property.
Section 2.2      Purchase Price.
(a)    The aggregate consideration to be paid by Buyer to Seller for the Assets
(subject to adjustment as specifically provided herein) shall be Two Hundred
Sixty One Million Dollars ($261,000,000) (the “Purchase Price”). The Purchase
Price shall be paid to Seller as follows:
(i)    Within one (1) Business Day after the Effective Date, Buyer shall deliver
to the Title Company, as escrow agent (in such capacity, “Escrow Agent”), cash
in an amount equal to $2,000,000 (together with all accrued interest thereon,
the “Initial Deposit”) in immediately available funds by wire transfer to the
Escrow Account. The Initial Deposit shall be fully refundable to Buyer in
Buyer’s sole discretion for any reason if prior to the expiration of the Due
Diligence Period, (x) Buyer delivers to Seller written notice (a “Termination
Notice”) that Buyer has elected to terminate this Agreement and/or (y) Buyer
fails to notify Seller in writing (a “Go-Hard Notice”) that it is waiving its
termination rights under this Section 2.2. In the event that Buyer delivers a
Go-Hard Notice to Seller prior to the expiration of the Due Diligence Period,
the Initial Deposit shall thereafter become nonrefundable to Buyer except as
otherwise expressly set forth in this Agreement. If the Initial Deposit is not
deposited by Buyer as and when due and payable hereunder, Seller shall have the
right, until the Initial Deposit is so deposited, in Seller’s sole and absolute
discretion to terminate this Agreement, whereupon neither party shall have any
further rights or obligations hereunder except for those that expressly survive
the termination of this Agreement.
(ii)    In the event Buyer delivers the Go-Hard Notice prior to the expiration
of the Due Diligence Period, Buyer shall deliver to Escrow Agent, by 5:00 PM
Eastern Daylight Time on the date that is one (1) Business Day after the end of
the Due Diligence Period, an amount equal to $5,000,000 (together with accrued
interest thereon, the “Additional Deposit”; the Initial Deposit and the
Additional Deposit, and all interest accrued thereon, shall be collectively
referred to as the “Earnest Money”) in immediately available funds by a wire
transfer to the Escrow Account. Once deposited, the Additional Deposit shall
become nonrefundable to Buyer except as otherwise expressly set forth in this
Agreement.
(iii)    Upon Buyer’s delivery of the Go-Hard Notice to Seller, Buyer shall have
been deemed to have waived its right to terminate this Agreement under this
Section 2.2(a) and shall be obligated to purchase the Assets in accordance with,
and

    



--------------------------------------------------------------------------------

        

subject to, the remaining terms, conditions and provisions of this Agreement. If
Buyer delivers the Go-Hard Notice to Seller but fails to deliver the Additional
Deposit with the Escrow Agent by 5:00 PM Eastern Daylight Time on the date that
is one (1) Business Day after the end of the Due Diligence Period, then, until
the Additional Deposit is so deposited, Seller shall have the right to terminate
this Agreement, and the Escrow Agent shall immediately disburse the Initial
Deposit to Buyer, and upon such disbursement, Seller and Buyer shall have no
further obligation under this Agreement except those obligations that expressly
survive the termination of this Agreement.
(iv)    At the Closing, (A) Buyer shall deposit with the Escrow Agent, by wire
transfer of immediately available funds, an amount equal to (A) the Purchase
Price, as adjusted by the terms of this Agreement minus (B) the Earnest Money.
(b)    Upon delivery to Escrow Agent by Buyer, the Earnest Money will be
deposited by Escrow Agent in the Escrow Account, which shall be an
interest-bearing account acceptable to Buyer and Seller and shall be held in
escrow in accordance with the provisions of Section 15.4. All interest earned on
the Earnest Money while held by Escrow Agent shall be paid to the party to whom
the Earnest Money is paid, except that if the Closing occurs, Buyer shall
receive a credit for such interest in accordance with the terms of this
Agreement.
(c)    No adjustment shall be made to the Purchase Price except as explicitly
set forth in this Agreement.
Section 2.3      The Closing.
(a)    Subject to the terms and conditions hereof, the closing of the sale and
purchase of the Assets (the “Closing”) shall take place on the earlier of (x)
the date that is twelve (12) Business Days after Buyer has notified Seller in
writing that it has obtained the Liquor License Approval and (y) December 18,
2014 (such earlier date, the “Closing Date”), subject to any adjournment rights
provided to Seller hereunder, TIME BEING OF THE ESSENCE with respect to such
obligations hereunder on the Closing Date.
(b)    The Closing shall be held on the Closing Date by mutually acceptable
escrow arrangements. There shall be no requirement that Seller and Buyer
physically attend the Closing, and all funds and documents to be delivered at
the Closing shall be delivered to the Escrow Agent on or before the Closing Date
unless the parties hereto mutually agree otherwise. Buyer and Seller hereby
authorize their respective attorneys to execute and deliver to the Escrow Agent
any additional or supplementary instructions as may be necessary or convenient
to implement the terms of this Agreement and facilitate Closing of the
transactions contemplated hereby, provided, however, that such instructions are
consistent with and merely supplement this Agreement and shall not in any way
modify, amend or supersede this Agreement.
Section 2.4      Allocated Purchase Price. Seller and Buyer hereby agree that
the Purchase Price shall be allocated for federal, state and local tax purposes,
and further allocated, as applicable (in accordance with the rules of Section
1060 of the Code and the Treasury Regulations promulgated thereunder and any
similar provision of state, local or foreign law)

    



--------------------------------------------------------------------------------

        

among the Real Property and tangible Personal Property comprising the Property
and Asset-Related Property (the “Allocated Purchase Price”) as set forth on
Schedule 2.4 attached hereto. Buyer and Seller shall (a) cooperate in the filing
of any forms (including Form 8594 under Section 1060 of the Code) with respect
to the Allocated Purchase Price, including any amendments to such forms required
pursuant to this Agreement with respect to any adjustments to the Purchase Price
and (b) file all federal, state and local tax returns and related tax documents
consistent with such allocations, as the same may be adjusted pursuant to the
terms of Article X or any other provisions of this Agreement, and not take any
position (whether in audits, tax returns or otherwise) inconsistent with such
allocations unless otherwise required by Applicable Law. Notwithstanding
anything in this Agreement to the contrary, no amendment to the Allocated
Purchase Price shall be effective without the approval and consent of Buyer and
Seller.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF SELLER


Section 3.1      General Seller Representations and Warranties. Each Seller
hereby represents and warrants to Buyer, with respect to itself, as follows:
(a)    Formation; Existence. It is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and authorized to do business in the State of Massachusetts.
(b)    Power and Authority. It has all requisite power and authority to enter
into this Agreement and the Closing Documents to which it is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Closing Documents to which it is a party and the consummation
of the transactions provided for in this Agreement and the Closing Documents to
which it is a party have been duly authorized by all necessary action on its
part. This Agreement has been duly executed and delivered by it and constitutes,
and the Closing Documents to be executed and delivered by it, when executed and
delivered at the Closing, and assuming due authorization, execution and delivery
by Buyer, will constitute, its legal, valid and binding obligation, enforceable
against it in accordance with their terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights and by general principles of equity (whether applied
in a proceeding at law or in equity)).
(c)    No Consents. Except (i) as set forth in Schedule 3.1(c) and (ii) for any
consent, license, approval, order, permit, authorization, registration, filing
or declaration, the failure of which to obtain will not materially adversely
affect (A) Seller’s ability to consummate the transactions contemplated by this
Agreement, (B) the ownership of the Assets or (C) the operation of the Property,
no consent or approval or any Governmental Authority is required to be obtained
or made in connection with Seller’s execution, delivery and performance of this

    



--------------------------------------------------------------------------------

        

Agreement, the Closing Documents to which it is a party or any of the
transactions required or contemplated hereby or thereby.
(d)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement and the Closing
Documents to which it is a party does not and will not (with or without notice
or lapse of time or both) (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is bound except as set forth on Schedule 3.1(d) or (iii)
violate in any material respect any Applicable Law relating to it or its
Property.
(e)    Foreign Person. Seller is a disregarded entity for U.S. federal income
tax purposes and the owner of Seller for U.S. federal tax purposes is not a
“foreign person” as defined in Section 1445 of the Code and the regulations
issued thereunder.
(f)    Anti-Terrorism Laws. It is currently in compliance with and shall at all
times during the term of this Agreement remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including those named on OFAC’s Specially Designated and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other action
by a Governmental Authority relating thereto.
(g)    Financial Statements. To Seller’s Knowledge, the historical financial
statements included in the Asset Files and prepared by Seller or Manager, when
taken in the aggregate, present fairly, in all material respects, the operating
results of the Assets.
Section 3.2      Representations and Warranties of Seller as to the Assets. Each
Seller hereby represents and warrants to Buyer, with respect to its Property, as
follows:
(a)    Contracts. (i) Schedule 3.2(a)(i) sets forth a correct and complete list
of the Contracts (and any amendments or modification thereof) affecting the
Property as of the Effective Date, (ii) Seller has delivered or made available
to Buyer true and complete copies of such Contracts, and (iii) except as set
forth on Schedule 3.2(a)(ii), as of the Effective Date, Seller has not given or
received any written notice of any breach or default under any such Contract
that has not been cured.
(b)    Space Leases. Schedule 3.2(b) sets forth a correct and complete list of
all Space Leases at the Property as of the Effective Date. As of the Effective
Date, such Space Leases (i) have not been amended, supplemented or otherwise
modified except as stated in Schedule 3.2(b), (ii) contain the entire agreement
between the relevant landlord and the Tenants named therein, and (iii) are in
full force and effect. Seller has delivered or made available to Buyer true and
complete copies of the Space Leases. Except as set forth on Schedule 3.2(b), as
of the Effective Date, Seller has not given or received any written notice of
any breach or default under any Space Lease that has not been cured. To Seller’s
Knowledge, there are no outstanding

    



--------------------------------------------------------------------------------

        

defenses, counterclaims or offsets against the payment of rent or any other
amount payable or against the performance of any other obligation under any of
the Space Leases. Any and all brokerage, leasing and other commissions and
tenant improvement credits or contributions due under any of the Space Leases
have been fully paid.
(c)    Condemnation. As of the Effective Date, there are no condemnation or
eminent domain proceedings pending or, to Seller’s Knowledge, threatened in
writing against the Property.
(d)    Litigation. Except as set forth in Schedule 3.2(d), as of the Effective
Date, there are no litigations, actions, suits, arbitrations, orders, decrees,
claims, writs, injunctions, government investigations, proceedings pending or,
to Seller’s Knowledge or Manager’s Knowledge, threatened in writing against
Seller or Manger or affecting Seller or the Property which, if determined
adversely to such entity, would adversely affect the ability of Seller to
perform its obligations hereunder. Seller is not a party to or subject to the
provision of any judgment, order, writ, injunction, decree or award of any
Governmental Authority which would adversely affect the ability of Seller to
perform its obligations hereunder.
(e)    Ownership of the Personal Property. Seller has good and valid title to
the Personal Property (other than the Excluded Personal Property) and the same
is (or will be at Closing) free and clear of all Liens, charges and
encumbrances, other than the rights of any vendors or suppliers under Contracts
and any Permitted Exceptions.
(f)    Environmental Matters. As of the Effective Date, neither Seller nor
Manager has received any written notice from any Governmental Authority of any
material Environmental Claims, Environmental Liabilities or violations of any
Environmental Laws with respect to the Property which has not been cured.
(g)    No Violations. Neither Seller nor Manager has received prior to the
Effective Date any written notification from any Governmental Authority that the
Property is, or is alleged to be, in violation of any Applicable Law. Neither
Seller nor Manager has received prior to the Effective Date any written
notification from any Governmental Authority that either are in breach of the
terms and conditions of any of the Licenses and Permits, including, but not
limited to, any liquor license used in connection with the Property. Buyer
acknowledges that, as set forth in the Asset Files, and while not a violation of
Applicable Law, the Fire Alarm Control Panel at the Hotel needs to be replaced.
(h)    Employees. Seller does not have any Employees. All Employees at the
Property are employees of Manager. There are no collective bargaining agreements
between Manager and any unions or otherwise relating in any way to the
Employees. There is no so-called “neutrality agreement” in place with respect to
the Employees or the Property, and there have been no threats, pickets or
sit-down strikes by the Employees within the two years prior to the Effective
Date. There has been no union organizational efforts involving the Employees
during the past two years and, to Seller’s knowledge, no such organization
efforts are pending or threatened.

    



--------------------------------------------------------------------------------

        

(i)    Defined Benefit Type Pension Plans. With respect to the current and
former Employees, none of Seller or the Manager sponsor, maintains, contributes
to, has an obligation to contribute to, or otherwise has any liability or
potential liability with respect to any “defined benefit plan” as defined in
Section 3(35) of ERISA or any other plan that is subject to the funding
requirements of Title IV of ERISA or Section 302 of ERISA or Section 412 of the
Code or that is a “multiemployer plan” as defined in Section 3(37) of ERISA.
There is no lien pursuant to Sections 303(k) or 4068 of ERISA or Section 430(k)
of the Code with respect to the Assets.
(j)    Taxes.    Except as set forth on Schedule 3.2(j), neither it nor Manager
has received written notice of any open audit or outstanding notice of
deficiency or delinquency with respect to any State, County or City sales, use
or payroll taxes to which the Property operations are subject.
(k)    No Rights of First Refusal and No Rights of First Offer. No third party
holds any rights of first refusal or rights of first offer to purchase, option,
lease or otherwise deal in the Assets.
(l)    Gift Certificates. To Seller’s Knowledge, attached hereto as Schedule
3.2(l) is a true, correct and complete list, as of the Effective Date, of all
gift certificates for complimentary rooms or services at the Property.
Section 3.3      Amendments to Schedules; Limitations on Representations and
Warranties of Seller. Seller shall have the right to amend and supplement the
schedules to this Agreement from time to time prior to the Closing by providing
a written copy of such amendment or supplement to Buyer; provided, however, that
any amendment or supplement to the schedules to this Agreement shall have no
effect for the purposes of determining whether Section 5.2(a) has been
satisfied, but shall have effect only for the purposes of limiting the defense
and indemnification obligations of Seller for the inaccuracy or untruth of the
representation or warranty qualified by such amendment or supplement.
Notwithstanding the foregoing, if Buyer elects to close with the knowledge of,
and notwithstanding any such failure of a condition to its obligation to close,
then Buyer shall not be entitled to bring any claims against Seller following
the Closing due to a breach of a representation or warranty based on any
amendment or supplement described in this Section 3.3.
Section 3.4      Covenants of Seller Prior to Closing.
(a)    Operation. From the Effective Date until Closing, Seller shall cause
Manager to operate the Property in the Ordinary Course of Business, including
without limitation (i) seeking and taking Bookings, (ii) maintaining all
insurance coverages related to the Property in the Ordinary Course of Business,
(iii) maintaining Supplies, F&B and Retail Merchandise in the Ordinary Course of
Business, and (iv) performing maintenance and repairs in the Ordinary Course of
Business; provided that Seller shall not be required to make any capital
improvement or replacements to the Property or cure or remove any Violations,
except with the respect of curing or removing Violations in the Ordinary Course
of Business.

    



--------------------------------------------------------------------------------

        

(b)    New Contracts. From and after the Effective Date until Closing, Seller
shall not enter into any new third party Contracts relating to the Assets, nor
amend, supplement, terminate or otherwise modify any Contract, in each case
without the prior written consent of Buyer, which consent may be granted or
withheld in Buyer’s reasonable discretion, provided, however:
(i)    Buyer’s consent shall not be required with respect to any Contract or
amendment or modification to any Contract that (A) is entered into by Seller in
the ordinary course of business at, or for the benefit of, the Property, (B) is
terminable (or in the case of an amendment or modification, relates to a
Contract that is terminable) on 30 days’ notice without cost or penalty to Buyer
and (C) requires the payment of (or in the case of an amendment or modification,
relates to a Contract that requires payment of) no more than $25,000 in any
calendar year.
(ii)    Buyer’s consent shall not be required with respect to any Contract or
any amendment or modification to any Contract which does not meet the
requirements of clauses (A) through (C) of clause (i) above but is entered into
by Seller in connection with emergency maintenance or repairs at a Property;
provided that Seller shall pay all of the costs of such emergency maintenance or
repairs.
(iii)    Buyer shall not unreasonably withhold its consent to any Contract (or
amendment or modification to any Contract) which does not meet the requirements
of clause (A) through (C) of clause (i) above but which is entered into by
Seller in connection with a new or amended Space Lease.
If Seller enters into any third party Contract or an amendment to a Contract (A)
after the Effective Date with the approval of Buyer or (B) as permitted in
clause (i) through (iii) above, then such Contract shall be included in the
definition of “Contract” and added to Schedule 3.2(a)(i), and shall be assigned
to and assumed by Buyer at the Closing in accordance with this Agreement. If
Buyer does not reject or approve a new Contract after the Effective Date, or an
amendment or modification to a Contract, within five (5) Business Days after
receipt of a copy thereof, then Buyer shall be deemed to have approved such
Contract or amendment or modification. Nothing in this Section 3.4(b) shall be
deemed to restrict Seller’s ability to enter into Bookings in the ordinary
course of business.
(c)    New Space Leases. From and after the Effective Date until Closing, Seller
shall not (i) execute any new Space Lease, or (ii) amend, supplement, terminate,
accept the surrender of, renew or otherwise modify any existing Space Lease
without the prior consent of Buyer, which consent may be granted or withheld in
Buyer’s sole discretion. If Seller enters into any new Space Lease, or amends,
supplements, renews or otherwise modifies any existing Space Lease (each such
new Space Lease or amendment, supplement, renewal or modification, a “New
Lease”) after the Effective Date with the approval of Buyer, then each such New
Lease shall be included in the definition of “Space Leases” herein and added to
Schedule 3.2(b), and shall be assigned to and assumed by Buyer at the Closing in
accordance with this Agreement. If Buyer does not reject or approve a New Lease,
license, or occupancy agreement within five (5)

    



--------------------------------------------------------------------------------

        

Business Days after receipt of a copy thereof, then Buyer shall be deemed to
have approved such New Lease, license, occupancy agreement, renewal or Space
Lease amendment.
(d)    Tenant Estoppels.    Seller shall use good faith efforts to obtain an
estoppel certificate, certified to Buyer, from the tenant under the Rustic
Kitchen Space Lease (the “Rustic Kitchen Estoppel”), same to be dated no earlier
than 30 days prior to Closing and to be substantially in the form called for
under the Rustic Kitchen Space Lease or, if no form is called for thereunder, to
be substantially in the form of Exhibit J attached hereto.
(e)    Union Updates. During the period prior to Closing, Seller and Manager
shall update Buyer periodically as to any union organizing activity with respect
to the Property of which Seller or Manager is or becomes aware; provided that
the foregoing is for informational purposes only and Buyer shall have no
additional rights or remedies under this Agreement as a result of the existence
of any such union organizing activity. In the event that any union organizing
activity occurs after the expiration of the Due Diligence Period but prior to
Closing, Seller shall (and shall cause Manager to), to the extent permitted
under Applicable Law, undertake a commercially reasonable course of action that
is reasonably designed to oppose such activity.
(f)    IT Systems. With respect to the IT Systems, Seller shall, within 5 days
after the Effective Date, provide Buyer with a contact name and telephone number
of the applicable licensor, vendor or supplier, and Buyer shall (i) be
responsible for obtaining any consents or approvals necessary for the assignment
or transfer of such IT Systems from Seller to Buyer, or a new license for such
IT Systems (as the case may be), and (ii) pay any fees or expenses charged by
the licensor, vendor or supplier of such IT Systems in respect of such
assignment or transfer or new license (as the case may be). Notwithstanding the
foregoing, Buyer acknowledges and agrees that it shall not be a condition to
Buyer’s obligation to close hereunder that Buyer actually obtain any such
consent or approval.
Nothing in this Section 3.4 shall restrict Seller’s rights with respect to any
of the Excluded Assets or give Buyer any approval or other rights with respect
thereto.


Section 3.5      Covenants of Buyer.
(a)    Bookings. Buyer shall assume and honor all existing Bookings and all
other Bookings hereafter made subject to and in accordance with the terms of
this Agreement for any period beginning on or after the Closing Date, including,
without limitation, any Bookings by any Person in redemption of any gift
certificates and/or any Bookings under any special promotions, employee
Bookings, pre-paid Bookings or Bookings for which a Booking Deposit was made and
for which Buyer received a credit on the Closing Date. Buyer shall be
responsible for any and all refunds associated with any such Booking Deposits.
At the Closing, Buyer shall receive a credit against the Purchase Price with
respect to gift certificates, as provided in Section 10.16 below.

    



--------------------------------------------------------------------------------

        

(b)    Liquor License. From and after the date hereof, Buyer, at its sole cost
and expense, shall (x) make all necessary applications to the appropriate
Governmental Authority to have a new liquor license (or transfer of the existing
liquor license) at the Property issued in the name of Buyer or an entity
designated by Buyer in compliance with Applicable Law (the “Liquor License
Application”), (y) obtain a hearing before the City of Boston Licensing Board in
respect of the Liquor License Application prior to the Closing Date, and (z)
diligently pursue such Liquor License Application. Seller shall reasonably
cooperate with Buyer in connection with the Liquor License Application.
Notwithstanding the foregoing, Buyer’s receipt of the Liquor License Approval
shall not be a condition to Buyer’s obligation to close hereunder. However, if
by December 18, 2014, (1) Buyer has fully complied with its obligations under
clauses (x), (y) and (z) above, but (2) Buyer has not been able to obtain the
Liquor License Approval, subject to the other terms and conditions hereof, Buyer
shall be obligated to proceed with the Closing hereunder, provided that at the
Closing, Seller (or Manager, as applicable) and Buyer shall enter into the
Beverage Agreement. Buyer shall immediately notify Seller in writing of Buyer’s
receipt of the Liquor License Approval. Buyer hereby agrees that, (1) in the
event of a termination of this Agreement for any reason whatsoever prior to the
Closing, Seller shall be permitted to withdraw the Liquor License Application
without any further consent of Buyer, and Buyer shall cooperate in all respects
with respect thereto, and (2) in the event that Buyer is entitled to a return of
the Earnest Money as a result of such termination, the Earnest Money shall not
be returned to Buyer until the Liquor License Application has been withdrawn.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS OF BUYER


Section 4.1      Representations and Warranties of Buyer. Buyer hereby
represents and warrants to Seller as follows:
(a)    Formation; Existence. It is a limited liability company duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and will be qualified to do business in the Commonwealth of
Massachusetts on the Closing Date.
(b)    Power and Authority. It has all requisite power and authority to enter
into this Agreement and the Closing Documents to which it is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Closing Documents to which it is a party and the consummation
of the transactions provided for in this Agreement and the Closing Documents to
which it is a party have been duly authorized by all necessary action on its
part. This Agreement has been duly executed and delivered by it and constitutes,
and the Closing Documents to be executed and delivered by it, when executed and
delivered at the Closing, and assuming due authorization, execution and delivery
by Seller, will constitute, its legal, valid and binding obligation, enforceable
against it in accordance with their terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other

    



--------------------------------------------------------------------------------

        

laws affecting creditors’ rights and by general principles of equity (whether
applied in a proceeding at law or in equity)).
(c)    No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any court,
administrative agency or commission or other Governmental Authority is required
to be obtained or made in connection with the delivery and performance of this
Agreement, the Closing Documents to which it is a party or any of the
transactions required or contemplated hereby.
(d)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement and the Closing
Documents to which it is a party does not and will not (with or without notice
or lapse of time or both) (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, indenture,
mortgage, deed of trust or loan agreement to which it is a party in its
individual capacity, or (iii) violate any Applicable Law relating to Buyer or
its subsidiaries or its assets or properties.
(e)    Litigation. There are no litigations, actions, suits, arbitrations,
orders, decrees, claims, writs, injunctions, government investigations,
proceedings pending or, to Buyer’s Knowledge, threatened in writing against
Buyer or affecting Buyer which, if determined adversely to such entity, would
adversely affect the ability of Buyer to perform its obligations hereunder.
Buyer is not a party to or subject to the provision of any judgment, order,
writ, injunction, decree or award of any Governmental Authority which would
adversely affect the ability of Buyer to perform its obligations hereunder.
(f)    Anti-Terrorism Laws. It is currently in compliance with and shall at all
times during the term of this Agreement remain in compliance with the
regulations of OFAC of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) and any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other action by a Governmental Authority relating thereto.
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING


Section 5.1      Conditions Precedent to Seller’s Obligations. The obligation of
Seller to consummate the transfer of the Assets to Buyer on the Closing Date is
subject to the satisfaction (or waiver by Seller) as of the Closing Date of the
following conditions:
(a)    Each of the representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing

    



--------------------------------------------------------------------------------

        

Date (unless such representation or warranty is made on and as of a specific
date, in which case it shall be true and correct in all material respects as of
such date).
(b)    Buyer shall have performed or complied in all material respects with each
obligation and covenant required by this Agreement to be performed or complied
with by Buyer on or before the Closing;
(c)    Seller shall have received all of the documents required to be delivered
by Buyer under Article VI;
(d)    Escrow Agent shall have received the Purchase Price in accordance with
Section 2.2, as adjusted in accordance with this Agreement, and Buyer shall have
paid all other amounts required to be paid by Buyer hereunder;
(e)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Assets or the
consummation of any other transaction contemplated hereby; and
(f)    No action, suit or other proceeding shall be pending which shall have
been brought by a Person that is not Seller or an Affiliate of Seller to
restrain, prohibit or change in any material respect the transactions
contemplated under this Agreement.
Section 5.2      Conditions Precedent to Buyer’s Obligations. The obligation of
Buyer to purchase and pay for the Assets is subject to the satisfaction (or
waiver by Buyer) as of the Closing of the following conditions:
(a)    Each of the representations and warranties made by Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date (unless such representation or warranty is
made on and as of a specific date, in which case it shall be true and correct in
all material respects as of such date);
(b)    Seller shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by Seller on or before the Closing;
(c)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the applicable Assets
or the consummation of any other transaction contemplated hereby;

    



--------------------------------------------------------------------------------

        

(d)    No action, suit or other proceeding shall be pending which shall have
been brought by a Person that is not Buyer or an Affiliate of Buyer to restrain,
prohibit or change in any material respect the transactions contemplated under
this Agreement;
(e)    Title to the Property shall be delivered to Buyer in the manner required
under Section 8.1, and the Title Company shall be irrevocably committed to
issuing the Title Policy to Buyer as of the Closing, conditioned only upon
payment of the applicable title premium, and no Material Violations shall be
outstanding against the Property;
(f)    Buyer shall have received all of the documents required to be delivered
by Seller under Article VI;
(g)    Buyer shall have received the Rustic Kitchen Tenant Estoppel in
accordance with Section 3.4(d) above; and
(h)    The Management Agreement shall have been terminated, and reasonable
evidence thereof shall have been supplied to Buyer.
Section 5.3      Waiver of Conditions Precedent. The Closing shall constitute
conclusive evidence that Seller and Buyer have respectively waived any
conditions which are not satisfied as of the Closing.
ARTICLE VI
CLOSING DELIVERIES


Section 6.1      Buyer Deliveries.
Buyer shall deliver the following documents to Escrow Agent at the Closing:
(a)    an assignment and assumption of Seller’s interest in the Space Leases
(the “Assignment of Leases”), duly executed by Buyer in substantially the form
of Exhibit A hereto;
(b)    an assignment and assumption of Contracts with respect to the Property
(the “Assignment of Contracts”) duly executed by Buyer in substantially the form
of Exhibit B hereto;
(c)    a notice letter to the Tenants at the Property (collectively, the “Tenant
Notices”) duly executed by Buyer, in substantially the form of Exhibit C
attached hereto;
(d)    an assignment and assumption of all warranties, permits, licenses and
intangibles with respect to the Property, duly executed by Buyer in
substantially the form of Exhibit D attached hereto (an “Assignment of Licenses,
Permits, Warranties and General Intangibles”);

    



--------------------------------------------------------------------------------

        

(e)    such other assignments, instruments of transfer, and other documents as
Seller may reasonably require in order to complete the transactions contemplated
hereunder, in each case, duly executed by Buyer;
(f)    a duly executed officer’s certificate from Buyer certifying that Buyer
has taken all necessary action to authorize the execution of all documents being
delivered hereunder and the consummation of all of the transactions contemplated
hereby and that such authorization has not been revoked, modified or amended;
(g)    an executed incumbency certificate from Buyer certifying the authority of
the officers of Buyer to execute this Agreement and the other documents
delivered by Buyer to Seller at the Closing;
(h)    all transfer tax returns, to the extent required by law and the
regulations issued pursuant thereto, in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by Seller and duly executed by Buyer;
(i)    a closing statement prepared and approved by Seller and Buyer, consistent
with the terms of this Agreement (the “Closing Statement”) duly executed by
Buyer; and
(j)    the Beverage Agreement, duly executed by Buyer, if required under Section
3.5(b).
Section 6.2      Seller Deliveries.
Seller shall deliver the following documents to Escrow Agent at the Closing:
(a)    a deed (a “Deed”) in substantially the form attached hereto as Exhibit E,
duly executed by Seller;
(b)    an Assignment of Leases, duly executed by Seller;
(c)    an Assignment of Contracts, duly executed by Seller;
(d)    a bill of sale with respect to the Personal Property located at the
Property (a “Bill of Sale”), duly executed by Seller in substantially the form
of Exhibit F hereto;
(e)    an Assignment of Licenses, Permits, Warranties and General Intangibles of
Seller, duly executed by Seller;
(f)    a termination of the Management Agreement duly executed by Seller.
(g)    the Tenant Notices, duly executed by Seller;

    



--------------------------------------------------------------------------------

        

(h)    such other assignments, instruments of transfer, and other documents as
Buyer may reasonably require in order to complete the transactions contemplated
hereunder, in each case, duly executed by Seller;
(i)    a duly executed officer’s certificate from Seller certifying that Seller
has taken all necessary action to authorize the execution of all documents being
delivered hereunder and the consummation of all of the transactions contemplated
hereby and that such authorization has not been revoked, modified or amended;
(j)    an executed incumbency certificate from Seller certifying the authority
of the officers of Seller to execute this Agreement and the other documents
delivered by Seller to Buyer at the Closing;
(k)    all transfer tax returns which are required by law and the regulations
issued pursuant thereto in connection with the payment of all state or local
real property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared by Seller;
(l)    an affidavit that Seller is not a “foreign person” within the meaning of
the Foreign Investment in Real Property Tax Act of 1980, as amended, in
substantially the form of Exhibit G hereto;
(m)    the Closing Statement, duly executed by Seller;
(n)    the Title Affidavit, duly executed by Seller; and
(o)    the Beverage Agreement, duly executed by Seller (or Manager, as
applicable), if required under Section 3.5(b).
ARTICLE VII
INSPECTION


Section 7.1      General Right of Inspection. Through the earlier of Closing or
the termination of this Agreement in accordance with the terms hereof, Buyer and
its agents shall have the right, upon reasonable prior written notice to Seller
(which shall in any event be at least 24 hours in advance) and at Buyer’s sole
cost, risk and expense, to inspect the Property during normal business hours on
Business Days, provided, however, that any such inspection shall not
unreasonably impede the normal day to day business operation of the Property
and, provided, further, that a representative of Seller shall be entitled to
accompany Buyer and its agents on such inspection. In connection therewith,
Buyer shall have the right to interview the tenants of the Property, but Buyer
shall not have the right to interview any hotel guests or licensees, or other
users or occupants of the Property, without the prior written consent of Seller
(which may be granted or denied in Seller’s reasonable discretion), or to do any
invasive testing of the

    



--------------------------------------------------------------------------------

        

Property without the prior written consent of Seller (which may be granted or
denied in Seller’s sole and absolute discretion). A representative of Seller
shall be entitled to accompany Buyer and its agents on any such permitted
interviews and testing, provided, however, that Buyer may consult with its
advisors, potential operators and sales people without Seller being present.
Buyer’s right of inspection of the Property shall be subject to the rights of
Tenants, hotel guests and licensees and the rights of the Manager under the
Management Agreement. Prior to any such inspections, Buyer shall, at its
expense, maintain or cause Buyer’s inspectors to maintain evidence of insurance
naming Seller as an additional insured thereunder, written through an insurance
company licensed to do business in the state in which the Property is located
having a rating of at least “A-” by A.M. Best Company, evidencing current
worker’s compensation insurance meeting the legally mandated limits of coverage
as well as commercial general liability insurance on an occurrence basis with
coverage limits of not less than Two Million Dollars ($2,000,000) combined
single limit per occurrence for personal liability (including bodily injury and
death) and not less than One Million Dollars ($1,000,000) per occurrence for
property damage and with endorsements (copies to be provided to Seller)
providing that such coverages are primary and evidencing contractual liability
insurance that covers Buyer’s indemnity obligations under this Agreement. Buyer
hereby indemnifies and agrees to defend and hold Seller and Seller-Related
Entities (as defined below) harmless from and against all Losses arising out of,
resulting from relating to or in connection with or from any such inspection by
Buyer or its agents, except to the extent such claim or damage was caused solely
by Seller or Seller’s agents. At Seller’s request, Buyer will promptly furnish
to Seller copies of any environmental or engineering reports (which did not
contain any proprietary information regarding Buyer) received by Buyer relating
to any inspections of the Property. The provisions of this Section 7.1 shall
survive the Closing and/or any termination of this Agreement.
Section 7.2      Disclaimer. ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH
RESPECT TO THE ASSETS IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL BE
OBTAINED FROM A VARIETY OF SOURCES. SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY
DISCLAIMS ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION EXCEPT AS SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS.
SELLER SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY
FAILURE TO INVESTIGATE THE ASSETS NOR SHALL SELLER BE BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL
ASSESSMENT REPORTS OR OTHER INFORMATION PERTAINING TO THE ASSETS OR THE
OPERATION THEREOF, FURNISHED BY SELLER, ITS REPRESENTATIVES OR ANY OTHER PERSON
OR ENTITY ACTING ON SELLER’S BEHALF EXCEPT, IN EACH CASE, AS SET FORTH IN THIS
AGREEMENT OR IN ANY OF THE CLOSING DOCUMENTS.
Section 7.3      Examination.

    



--------------------------------------------------------------------------------

        

(a)    IN ENTERING INTO THIS AGREEMENT, BUYER HAS NOT BEEN INDUCED BY AND HAS
NOT RELIED UPON ANY WRITTEN OR ORAL REPRESENTATIONS, WARRANTIES OR STATEMENTS,
WHETHER EXPRESS OR IMPLIED, MADE BY SELLER, OR ANY PARTNER OF SELLER, OR ANY
AFFILIATE, AGENT, EMPLOYEE, OR OTHER REPRESENTATIVE OF ANY OF THE FOREGOING OR
BY ANY BROKER OR ANY OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLER
WITH RESPECT TO THE ASSET, THE CONDITION OF THE ASSETS OR ANY OTHER MATTER
AFFECTING OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS. BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE SUBJECT TO ANY CONTINGENCIES,
DILIGENCE OR CONDITIONS EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
CLOSING DOCUMENTS. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT
CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, WITH RESPECT TO THE ASSETS OR
THE CONDITION OF THE ASSETS. BUYER AGREES THAT THE ASSETS WILL BE SOLD AND
CONVEYED TO (AND ACCEPTED BY) BUYER AT THE CLOSING IN THE THEN EXISTING
CONDITION OF THE ASSETS, AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY
WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED OR ARISING BY OPERATION OF LAW, OTHER THAN AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE WITHOUT STATUTORY, EXPRESS OR
IMPLIED WARRANTY, REPRESENTATION, AGREEMENT, STATEMENT OR EXPRESSION OF OPINION
OF OR WITH RESPECT TO THE CONDITION OF THE ASSETS OR ANY ASPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, (I) ANY AND ALL STATUTORY, EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES RELATED TO THE SUITABILITY FOR HABITATION,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, (II) ANY STATUTORY,
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES CREATED BY ANY AFFIRMATION OF
FACT OR PROMISE, BY ANY DESCRIPTION OF THE ASSETS OR BY OPERATION OF LAW, AND
(III) ALL OTHER STATUTORY, EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES BY
SELLER WHATSOEVER. BUYER ACKNOWLEDGES THAT BUYER HAS KNOWLEDGE AND EXPERTISE IN
FINANCIAL AND BUSINESS MATTERS THAT ENABLE BUYER TO EVALUATE THE MERITS AND
RISKS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

    



--------------------------------------------------------------------------------

        

(b)    FOR PURPOSES OF THIS AGREEMENT, THE TERM “CONDITION OF THE ASSETS” MEANS
THE FOLLOWING MATTERS:
(i)    PHYSICAL CONDITION OF THE PROPERTY. THE QUALITY, NATURE AND ADEQUACY OF
THE PHYSICAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
QUALITY OF THE DESIGN, LABOR AND MATERIALS USED TO CONSTRUCT THE IMPROVEMENTS
INCLUDED IN THE PROPERTY; THE CONDITION OF STRUCTURAL ELEMENTS, FOUNDATIONS,
ROOFS, GLASS, MECHANICAL, PLUMBING, ELECTRICAL, HVAC, SEWAGE, AND UTILITY
COMPONENTS AND SYSTEMS; THE CAPACITY OR AVAILABILITY OF SEWER, WATER, OR OTHER
UTILITIES; THE GEOLOGY, FLORA, FAUNA, SOILS, SUBSURFACE CONDITIONS, GROUNDWATER,
LANDSCAPING, AND IRRIGATION OF OR WITH RESPECT TO THE PROPERTY, THE LOCATION OF
THE PROPERTY IN OR NEAR ANY SPECIAL TAXING DISTRICT, FLOOD HAZARD ZONE, WETLANDS
AREA, PROTECTED HABITAT, GEOLOGICAL FAULT OR SUBSIDENCE ZONE, HAZARDOUS WASTE
DISPOSAL OR CLEAN-UP SITE, OR OTHER SPECIAL AREA, THE EXISTENCE, LOCATION, OR
CONDITION OF INGRESS, EGRESS, ACCESS, AND PARKING; THE CONDITION OF THE PERSONAL
PROPERTY AND ANY FIXTURES; AND THE PRESENCE OF ANY ASBESTOS OR OTHER HAZARDOUS
MATERIALS, DANGEROUS, OR TOXIC SUBSTANCE, MATERIAL OR WASTE IN, ON, UNDER OR
ABOUT THE PROPERTY AND THE IMPROVEMENTS LOCATED THEREON. “HAZARDOUS MATERIALS”
MEANS (A) THOSE SUBSTANCES INCLUDED WITHIN THE DEFINITIONS OF ANY ONE OR MORE OF
THE TERMS “HAZARDOUS SUBSTANCES,” “TOXIC POLLUTANTS”, “HAZARDOUS MATERIALS”,
“TOXIC SUBSTANCES”, AND “HAZARDOUS WASTE” IN THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, 42 U.S.C. § 9601 ET SEQ. (AS AMENDED),
THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED, 49 U.S.C. SECTIONS 1801
ET SEQ., THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 AS AMENDED, 42
U.S.C. SECTION 6901 ET SEQ., SECTION 311 OF THE CLEAN WATER ACT, 15 U.S.C. §
2601 ET SEQ., 33 U.S.C. § 1251 ET SEQ., 42 U.S.C. 7401 ET SEQ., AND THE
REGULATIONS AND PUBLICATIONS ISSUED UNDER ANY SUCH LAWS, (B) PETROLEUM, RADON
GAS, LEAD BASED PAINT, ASBESTOS OR ASBESTOS CONTAINING MATERIAL AND
POLYCHLORINATED BIPHENYLS AND (C) MOLD OR WATER CONDITIONS WHICH MAY EXIST AT
THE PROPERTY OR OTHER SUBSTANCES, WASTES OR MATERIALS LISTED OR DEFINED BY ANY
STATE OR LOCAL STATUTES, REGULATIONS AND ORDINANCES PERTAINING TO THE PROTECTION
OF HUMAN HEALTH AND THE ENVIRONMENT.
(ii)    ADEQUACY OF THE ASSETS. THE ECONOMIC FEASIBILITY, CASH FLOW AND EXPENSES
OF THE ASSETS, AND

    



--------------------------------------------------------------------------------

        

HABITABILITY, MERCHANTABILITY, FITNESS, SUITABILITY AND ADEQUACY OF THE PROPERTY
FOR ANY PARTICULAR USE OR PURPOSE.
(iii)    LEGAL COMPLIANCE OF THE ASSETS. THE COMPLIANCE OR NON-COMPLIANCE OF
SELLER OR THE OPERATION OF THE ASSETS OR ANY PART THEREOF IN ACCORDANCE WITH,
AND THE CONTENTS OF, (I) ALL CODES, LAWS, ORDINANCES, REGULATIONS, AGREEMENTS,
LICENSES, PERMITS, APPROVALS AND APPLICATIONS OF OR WITH ANY GOVERNMENTAL
AUTHORITIES ASSERTING JURISDICTION OVER THE ASSETS, INCLUDING, WITHOUT
LIMITATION, THOSE RELATING TO ZONING, BUILDING, PUBLIC WORKS, PARKING, FIRE AND
POLICE ACCESS, HANDICAP ACCESS, LIFE SAFETY, SUBDIVISION AND SUBDIVISION SALES,
AND HAZARDOUS MATERIALS, DANGEROUS, AND TOXIC SUBSTANCES, MATERIALS, CONDITIONS
OR WASTE, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS IN,
ON, UNDER OR ABOUT THE ASSETS THAT WOULD CAUSE STATE OR FEDERAL AGENCIES TO
ORDER A CLEAN UP OF THE ASSETS UNDER ANY APPLICABLE LEGAL REQUIREMENTS AND (II)
ALL AGREEMENTS, COVENANTS, CONDITIONS, RESTRICTIONS (PUBLIC OR PRIVATE),
CONDOMINIUM PLANS, DEVELOPMENT AGREEMENTS, SITE PLANS, BUILDING PERMITS,
BUILDING RULES, AND OTHER INSTRUMENTS AND DOCUMENTS GOVERNING OR AFFECTING THE
USE, MANAGEMENT, AND OPERATION OF THE ASSETS.
(iv)    MATTERS DISCLOSED IN THE SCHEDULES AND THE ASSET FILES. THOSE MATTERS
REFERRED TO IN THIS AGREEMENT AND THE DOCUMENTS LISTED ON THE SCHEDULES ATTACHED
HERETO AND THE MATTERS DISCLOSED IN THE ASSET FILES.
(v)    INSURANCE. THE AVAILABILITY, COST, TERMS AND COVERAGE OF LIABILITY,
HAZARD, COMPREHENSIVE AND ANY OTHER INSURANCE OF OR WITH RESPECT TO THE ASSETS
OR ANY PORTION THEREOF.
(vi)    CONDITION OF TITLE. SUBJECT TO SECTION 8.3, THE CONDITION OF TITLE TO
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, VESTING, LEGAL DESCRIPTION, MATTERS
AFFECTING TITLE, TITLE DEFECTS, LIENS, ENCUMBRANCES, BOUNDARIES, ENCROACHMENTS,
MINERAL RIGHTS, OPTIONS, EASEMENTS, AND ACCESS; VIOLATIONS OF RESTRICTIVE
COVENANTS, ZONING ORDINANCES, SETBACK LINES, OR DEVELOPMENT AGREEMENTS; THE
AVAILABILITY, COST, AND COVERAGE OF TITLE INSURANCE; LEASES, RENTAL AGREEMENTS,
OCCUPANCY AGREEMENTS, RIGHTS OF PARTIES IN POSSESSION OF, USING, OR OCCUPYING
THE PROPERTY; AND STANDBY FEES, TAXES, BONDS AND ASSESSMENTS.

    



--------------------------------------------------------------------------------

        

Section 7.4      Release.
(a)    BUYER HEREBY AGREES THAT SELLER, AND EACH OF SELLER’S PARTNERS, MEMBERS,
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, PROPERTY MANAGERS,
ASSET MANAGERS, AGENTS, ATTORNEYS, AFFILIATES AND RELATED ENTITIES, HEIRS,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) SHALL BE, AND ARE
HEREBY, FULLY AND FOREVER RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITIES,
LOSSES, CLAIMS (INCLUDING THIRD PARTY CLAIMS), DEMANDS, DAMAGES (OF ANY NATURE
WHATSOEVER), CAUSES OF ACTION, COSTS, PENALTIES, FINES, JUDGMENTS, REASONABLY
ATTORNEYS’ FEES, CONSULTANTS’ FEES AND COSTS AND EXPERTS’ FEES (COLLECTIVELY,
THE “CLAIMS”) WITH RESPECT TO ANY AND ALL CLAIMS, WHETHER DIRECT OR INDIRECT,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF OR IN ANY
WAY BE CONNECTED WITH THE ASSETS OR THE PROPERTY OR ANY PORTION THEREOF
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL
CONDITION OF THE ASSETS OR THE PROPERTY OR ANY LAW OR REGULATION APPLICABLE
THERETO, INCLUDING, WITHOUT LIMITATION, ANY CLAIM OR MATTER (REGARDLESS OF WHEN
IT FIRST APPEARED) RELATING TO OR ARISING FROM (A) THE PRESENCE OF ANY
ENVIRONMENTAL PROBLEMS, OR THE USE, PRESENCE, STORAGE, RELEASE, DISCHARGE, OR
MIGRATION OF HAZARDOUS MATERIALS ON, IN, UNDER OR AROUND THE PROPERTY REGARDLESS
OF WHEN SUCH HAZARDOUS MATERIALS WERE FIRST INTRODUCED IN, ON OR ABOUT THE
PROPERTY, (B) ANY PATENT OR LATENT DEFECTS OR DEFICIENCIES WITH RESPECT TO THE
ASSETS , (C) ANY AND ALL MATTERS RELATED TO THE ASSETS OR ANY PORTION THEREOF,
INCLUDING WITHOUT LIMITATION, THE CONDITION AND/OR OPERATION OF THE ASSETS AND
EACH PART THEREOF, (D) ANY AND ALL MATTERS RELATED TO THE CURRENT OR FUTURE
ZONING OR USE OF THE PROPERTY, AND (E) THE PRESENCE, RELEASE AND/OR REMEDIATION
OF ASBESTOS AND ASBESTOS CONTAINING MATERIALS IN, ON OR ABOUT THE PROPERTY
REGARDLESS OF WHEN SUCH ASBESTOS AND ASBESTOS CONTAINING MATERIALS WERE FIRST
INTRODUCED IN, ON OR ABOUT THE PROPERTY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL RELEASEES BE RELEASED AND/OR DISCHARGED FROM ANY CLAIMS ARISING PURSUANT
TO THE PROVISIONS OF THIS AGREEMENT OR SELLER’S OBLIGATIONS, IF ANY, UNDER THE
CLOSING DOCUMENTS. BUYER HEREBY WAIVES AND AGREES NOT TO COMMENCE ANY ACTION,
LEGAL PROCEEDING, CAUSE OF ACTION OR SUITS IN LAW OR EQUITY, OF WHATEVER KIND OR
NATURE, INCLUDING, BUT NOT LIMITED TO, A PRIVATE RIGHT OF ACTION UNDER THE
FEDERAL SUPERFUND LAWS, 42 U.S.C. SECTIONS 9601 ET SEQ. AND SIMILAR STATE
ENVIRONMENTAL LAWS (AS SUCH LAWS AND STATUTES MAY BE AMENDED, SUPPLEMENTED OR
REPLACED FROM TIME TO TIME), DIRECTLY OR INDIRECTLY, AGAINST THE RELEASEES OR
THEIR AGENTS IN CONNECTION WITH CLAIMS DESCRIBED ABOVE.

    



--------------------------------------------------------------------------------

        

(b)    IN THIS CONNECTION AND TO THE GREATEST EXTENT PERMITTED BY LAW, BUYER
HEREBY AGREES THAT BUYER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW
KNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION,
CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGE, COSTS, LOSSES AND EXPENSES WHICH
ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYER FURTHER AGREES
THAT THE WAIVERS AND RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN
LIGHT OF THAT REALIZATION AND THAT BUYER NEVERTHELESS HEREBY INTENDS TO RELEASE,
DISCHARGE AND ACQUIT SELLER FROM ANY SUCH UNKNOWN CLAIMS, DEBTS, AND
CONTROVERSIES WHICH MIGHT IN ANY WAY BE INCLUDED AS A MATERIAL PORTION OF THE
CONSIDERATION GIVEN TO SELLER BY BUYER IN EXCHANGE FOR SELLER’S PERFORMANCE
HEREUNDER.
(c)    SELLER HAS GIVEN BUYER MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN
EXCHANGE FOR BUYER AGREEING TO THE PROVISIONS OF THIS SECTION 7.4. THE
PROVISIONS OF THIS SECTION 7.4 SHALL SURVIVE THE CLOSING AND SHALL NOT BE DEEMED
MERGED INTO ANY INSTRUMENT OR CONVEYANCE DELIVERED AT THE CLOSING.
ARTICLE VIII
TITLE AND PERMITTED EXCEPTIONS
Section 8.1       Permitted Exceptions. The Property shall be sold and is to be
conveyed, and Buyer agrees to purchase the Property, subject only to the
Permitted Exceptions. In addition, the existence of any exclusions of coverage
set forth in the Title Commitment shall not cause Buyer to have any right to
terminate this Agreement. Buyer acknowledges and agrees that, prior to Closing,
with respect to the Property, Seller may file with the Land Court of the
Commonwealth of Massachusetts, Department of the Trial Court, a “Complaint for
Voluntary Withdrawal of Land from the Registration System under G.L. c. 186,
Section 52”, and such filing shall be deemed a Permitted Exception hereunder for
all purposes.
Section 8.2      Title Commitment; Surveys.
The Property shall be conveyed by Seller, and Buyer agrees to acquire the
Property, subject only to the Permitted Exceptions. If the Title Commitment or
Survey discloses exceptions to title objectionable to Buyer (“Title
Objections”), Buyer shall so notify Seller prior to the expiration of the Due
Diligence Period (the “Title Objection Date”), and, subject to Section 8.3
below, Seller shall have five (5) Business Days from the date of such notice to
have each such Title Objection removed or corrected or to notify Buyer that
Seller does not intend to remove or correct any such Title Objection. If Seller
fails to so notify Buyer, Seller will be deemed to have elected not to cure or
remove the relevant Title Objections. If within such 5-day period, Seller is
unable or elects not to have each such Title Objection removed or corrected as
aforesaid, Seller shall so notify Buyer in writing. Within five (5) Business
Days after receipt of

    



--------------------------------------------------------------------------------

        

such notice from Seller, Buyer shall elect to either (i) terminate this
Agreement and immediately receive from Escrow Agent the Earnest Money whereupon
this Agreement shall be null and void and of no further force or effect (except
for the obligations that expressly survive the termination of this Agreement),
or (ii) accept title to the Property subject to such Title Objections (with no
reduction in the Purchase Price) whereupon such Title Objections shall be deemed
approved and shall constitute Permitted Exceptions. If Buyer fails to timely
make either such election, Buyer shall be deemed to have elected option (ii).
Any matters disclosed by the Title Commitment or the Survey and not objected to
by Buyer on or before the Title Objection Date shall be deemed approved by Buyer
and shall constitute Permitted Exceptions; provided that in the event the Title
Commitment or Survey is updated at Buyer’s request at or prior to the time of
Closing (each a “Title Update” or “Survey Update” as applicable), Buyer shall
have the right to make objections to any exception first reflected in a Title
Update or matter first disclosed on a Survey Update during the period between
expiration of the Due Diligence Period and the Closing and seek remedies in the
same manner as set forth above. Seller shall be entitled to a reasonable
adjournment of the Closing (not to exceed thirty (30) days) for the purpose of
removing any Title Objections that it elects to remove in accordance with this
Section 8.2, which removal will be deemed effected by the issuance of title
insurance eliminating or insuring against the effect of such title matter.
Section 8.3      Certain Exceptions to Title; Inability to Convey.
(a)    Notwithstanding anything in this Agreement to the contrary, Seller shall
be obligated at Closing to cause the release of (i) any Voluntary Encumbrance
created by Seller on or after the Effective Date (each, a “Post-Effective Date
Voluntary Encumbrance”) and (ii) in addition to any Post-Effective Date
Voluntary Encumbrance, any Lien encumbering the Property after the Effective
Date that is not a Permitted Exception and may be removed by the payment of a
sum of money (each, a “Post-Effective Date Monetary Encumbrance”), provided,
Seller shall not be obligated to spend more than $500,000 in the aggregate to
remove any Post-Effective Date Monetary Encumbrances, and provided, further, if
a Post-Effective Date Voluntary Encumbrance or Post-Effective Date Monetary
Encumbrance is bonded over by Seller or others at the Closing such that it is
omitted from the Title Policy (or is otherwise insured over by the Title
Company) then Seller shall be deemed to have satisfied the provisions of this
sentence and caused the release of such Post-Effective Date Voluntary
Encumbrance or Post-Effective Date Monetary Encumbrance. The parties acknowledge
and agree that Seller shall have the right to apply or cause Escrow Agent to
apply all or any portion of the Purchase Price to cause the release of any
Post-Effective Date Voluntary Encumbrance or Post-Effective Date Monetary
Encumbrance.
(b)    Except as expressly set forth in Section 8.3(a), nothing contained in
this Agreement shall be deemed to require Seller to take or bring any action or
proceeding or any other steps to remove any title exception or to expend any
moneys therefor, nor shall Buyer have any right of action against Seller, at law
or in equity, for Seller’s inability to convey title to the Property subject
only to the Permitted Exceptions, other than (i) Buyer’s right to terminate this
Agreement and receive the return of the Earnest Money, as provided in this
Agreement, or (ii) Buyer’s rights under Section 13.2(c) in the case of a default
by Seller under this Agreement.

    



--------------------------------------------------------------------------------

        

(c)    Buyer agrees to purchase the Property subject to any and all Violations
(other than Material Violations), without any abatement of or credit against the
Purchase Price. Seller shall have no duty to remove or comply with or repair any
Violations (and shall have no duty to remove or close any open building
permits); provided that, as set forth in Section 5.2(e) above, it shall be a
condition to Buyer’s obligation to close hereunder that the Property be free of
all Material Violations as of the Closing.
Section 8.4      Title Policy.
At Closing, Buyer may arrange for the Title Company to issue, or irrevocably
commit to issue, to Buyer, an extended coverage ALTA owner’s form title policy
(the “Title Policy”) with respect to the Property, which shall be in the form of
the Title Commitment, in the amount of the Purchase Price with respect to the
Property, and insure that fee simple title to the Property is vested in Buyer
subject only to the Permitted Exceptions. In such case, Buyer shall be entitled
to request that the Title Company provide such endorsements (or amendments) to
any Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller (unless the same effect the cure of a title
objection made by Buyer hereunder which Seller has agreed to cure by causing the
issuance of any such endorsements), (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the transactions contemplated by this Agreement
without reduction of or set off against the Purchase Price (provided that, if
Buyer determines prior to the end of the Due Diligence Period that the same
shall not be issued, Buyer shall, nonetheless, still have the right to terminate
this Agreement prior to the end of the Due Diligence Period and receive a prompt
refund of the Earnest Money), and (c) the Closing shall not be delayed as a
result of Buyer’s request.
Section 8.5      Cooperation. Buyer and Seller shall cooperate with the Title
Company in connection with obtaining title insurance insuring title to the
Property subject only to the Permitted Exceptions. In furtherance and not in
limitation of the foregoing, at or prior to the Closing, Buyer and Seller, as
applicable, and to the extent requested by the Title Company, shall deliver to
the Title Company (i) evidence sufficient to establish (x) the legal existence
of Buyer and Seller and (y) the authority of the respective signatories of
Seller and Buyer to bind Seller and Buyer, as the case may be, (ii) a
certificate of good standing of Seller issued by the State of Delaware (iii) a
certificate of good standing of Seller issued by the State of Massachusetts, and
(iv) an affidavit of Seller in the form attached hereto as Exhibit H (the “Title
Affidavit”).
ARTICLE IX
TRANSACTION COSTS; RISK OF LOSS


Section 9.1      Transaction Costs.

    



--------------------------------------------------------------------------------

        

(a)    Buyer and Seller agree to comply with all real estate transfer tax laws
applicable to the sale of the Assets. At Closing, (i) all recording charges to
record the Deed, (ii) any title insurance premiums, including the costs of any
endorsements (other than endorsements that Seller agrees to obtain to cure a
title objection made by Buyer), (iii) all title search charges, survey costs or
similar expenses, (iv) all municipal lien search fees related to the Real
Property, (vi) all costs and expenses associated with Buyer’s due diligence, and
(vi) all loan charges incurred in connection with any loan obtained by Buyer to
acquire the Assets shall be paid by Buyer. Seller shall pay (A) all transfer,
conveyance, documentary, sales, use, stamp, registration and other such transfer
taxes, (B) the commissions and fees of Seller’s Broker in connection with the
subject transaction, (C) the costs and expenses associated with termination of
any property management agreements with respect to the Property existing as of
Closing, (D) the premiums for any title endorsements which Seller agrees to
obtain to cure a Buyer title objection, in accordance with the terms hereof, and
(E) any fees and charges for recording any documents needed to clear title,
including effectuating the release of the liens securing the Existing Financing.
In addition to the foregoing and their respective apportionment obligations
under Article X hereunder, Seller and Buyer shall each be responsible for (x)
the payment of the costs of their respective legal counsel, advisors and other
professionals employed thereby in connection with the transactions contemplated
by this Agreement, and (y) one-half of the reasonable fees and expenses of the
Escrow Agent. Any closing costs not specifically allocated by this Agreement
shall be allocated in accordance with closing customs for similar properties
located in the same metropolitan area as the Property.
(b)    Each party to this Agreement shall indemnify the other parties and their
respective successors and assigns from and against any and all loss, damage,
cost, charge, liability or expense (including court costs and reasonable
attorneys’ fees) which such other party may sustain or incur as a result of the
failure of either party to timely pay any of the aforementioned taxes, fees or
other charges for which it has assumed responsibility under this Section 9.1.
The provisions of this Section 9.1 shall survive the Closing or the termination
of this Agreement.
Section 9.2      Risk of Loss.
(a)    If, on or before the Closing Date, the Property or any portion thereof
shall be (i) damaged or destroyed by fire or other casualty or (ii) taken as a
result of any condemnation or eminent domain proceeding, Seller shall promptly
notify Buyer and, at Closing, Seller will credit against the Purchase Price
payable by Buyer at the Closing an amount equal to the net proceeds (other than
on account of business or rental interruption relating to the period prior to
Closing), if any, received by Seller as a result of such casualty or
condemnation, together with, in the case of a casualty, a credit for any
deductible under any insurance policy held by Seller, less any amounts spent to
restore. If as of the Closing Date, Seller has not received any such insurance
or condemnation proceeds, then, subject to the terms and conditions hereof, the
parties shall nevertheless consummate on the Closing Date the conveyance of the
Assets (without any credit for such insurance or condemnation proceeds except
for a credit for any deductible under such insurance) and Seller will at Closing
assign to Buyer all rights of Seller, if any, to the insurance or condemnation
proceeds (other than on account of business or rental interruption

    



--------------------------------------------------------------------------------

        

relating to the period prior to Closing) and to all other rights or claims
arising out of or in connection with such casualty or condemnation.
(b)    Notwithstanding the provisions of Section 9.2(a), if, on or before the
Closing Date, the Property or any portion thereof shall be (i) damaged or
destroyed by a Material Casualty or (ii) taken as a result of a Material
Condemnation, Buyer shall have the right, exercised by notice to Seller no more
than fifteen (15) days after Buyer has received notice of such Material Casualty
or Material Condemnation, to terminate this Agreement, in which event the
Earnest Money shall be refunded to Buyer and neither party shall have any
further rights or obligations hereunder other than those which expressly survive
the termination of this Agreement. If Buyer fails to timely terminate this
Agreement in accordance with this Section 9.2(b), the provisions of Section
9.2(a) shall apply. As used in this Section 9.2(b), a “Material Casualty” shall
mean any damage to the Property or any portion thereof by fire or other casualty
that is reasonably expected to cost in excess of $4,000,000 to repair. As used
in this Section 9.2(b), a “Material Condemnation” shall mean a taking of the
Property or any material portion thereof, or a taking that, in Seller’s
reasonable judgment (acting in good faith) (a) materially adversely affects
pedestrian or vehicular access to the Property on a permanent basis, as a result
of a condemnation or eminent domain proceedings, (b) permanently and materially
impairs the use of the Property, and (c) which cannot be restored to
substantially the same use as before the taking.

ARTICLE X
ADJUSTMENTS


Unless otherwise provided below, the following are to be adjusted and prorated
between Seller and Buyer as of 11:59 P.M. on the day preceding the Closing (the
“Cut-Off Time”), based upon a 365 day year, and the net amount thereof under
Section 10.1 shall be added to (if such net amount is in Seller’s favor) or
deducted from (if such net amount is in Buyer’s favor) the Purchase Price
payable at Closing (the parties agreeing jointly to prepare a preliminary
closing statement no later than 3 days prior to the Closing Date):
Section 10.1      Rents; Parking Fees and Charges.
All minimum rent, percentage rent, additional rent and any other fees, costs and
charges paid under the Space Leases by Tenants in connection with their
occupancy of the Property shall be adjusted and prorated, with Seller entitled
to all such rent and other amounts attributable to the period prior to the
Closing Date, and Buyer entitled to all such rent and other amounts attributable
to the period after the Closing Date. All parking fees and charges paid by
licensees and/or users of the 200 Stuart Street Parking Garage through the
Closing Date shall be adjusted and prorated with Seller entitled to all such
fees and charges attributable to the period prior to the Closing Date, and Buyer
entitled to all such fees and charges attributable to the period after the
Closing Date.

    



--------------------------------------------------------------------------------

        

Section 10.2      Taxes and Assessments.
Real estate (ad valorem) and personal property taxes are to be adjusted and
prorated between Seller and Buyer as the Cut-Off Time based upon the most
current official real property and personal property tax information available
from the county assessor’s office where the Property is located or other
assessing authorities. If such real property tax and personal property tax and
assessment figures are not available, real property taxes and personal property
taxes shall be prorated based on the most recent assessment and the maximum
discount allowed by Applicable Law, subject to further and final adjustment
(based upon the maximum discount allowed by Applicable Law) when the amount of
such taxes for the Property is fixed.
With respect to any special assessments that are not payable in installments,
Seller shall pay any such special assessments related to any improvement which
has been Completed (as defined below) prior to the Cut-Off Time, and Buyer shall
pay any such special assessments related to any improvement which has not been
Completed prior to the Cut-Off Time. For purposes of this Section, the term
“Completed” shall mean, with respect to any Governmental Authority, that: (1) a
lien for special assessments related to such improvement has been certified by
the governmental authority; or (2) a lien for such special assessments is still
pending, but the improvement has been substantially completed prior to the
Cut-Off Time. Notwithstanding the foregoing, with respect to special assessments
for improvements that are Completed prior to the Cut-Off Time but are payable in
installments: (i) Seller shall pay any such installments attributable to the
period of time before the Cut-Off Time; (ii) Buyer shall pay any such
installments attributable to the period of time after the Cut-Off Time, all
based upon the maximum discount allowed by Applicable Law.
Section 10.3      Utilities.
With respect to electricity, telephone, television, gas, fuel, water and sewer
services which are metered, trash removal and other utilities, Seller shall use
reasonable efforts to have the respective companies providing such utilities
read the meters on or immediately prior to the Cut-Off Time. Seller shall be
responsible for all charges incurred prior to the Cut-Off Time based on such
final meter readings and Buyer shall be responsible for all charges thereafter.
To the extent such meters are not read at the Property and final bills are not
rendered as of the Cut-Off Time, such charges with respect to the Property shall
be prorated effective as of the Cut-Off Time utilizing an estimate of such
charges reasonably approved by both Buyer and Seller based on prior utility
bills, and any deposits or credits with respect to the foregoing services will
be credited to Seller. Upon the taking of a subsequent actual reading, such
apportionment shall be adjusted to reflect the actual rate for the billing
period in which the Closing Date occurs, and Seller, or Buyer, as the case may
be, shall promptly deliver to the other the amount determined to be due upon
such adjustment.
Section 10.4      Contracts. Charges and payments under all Contracts shall be
adjusted and prorated between Seller and Buyer as of the Cut-Off Time.

    



--------------------------------------------------------------------------------

        

Section 10.5      Miscellaneous Revenues. Revenues, if any, arising out of
telephone booths, vending machines, parking, or other income producing
agreements shall be adjusted and prorated between Seller and Buyer as of the
Cut-Off Time.
Section 10.6      Security Deposits. Buyer shall receive a credit equal to the
actual amounts of the security deposits under the Space Leases which are being
held by Seller pursuant to the Space Leases to the extent such amounts are not
assigned or transferred to Buyer at Closing.
Section 10.7      Guest Ledger. At Closing, Seller shall receive a credit in an
amount equal to: (a) all amounts charged to the Guest Ledger for all room nights
up to and including the night during which the Cut-Off Time occurs, less (b) one
half (½) of all amounts charged to the Guest Ledger for the room night during
which the Cut-Off Time occurs. In the event that an amount less than the total
amount due from a guest is collected and such guest continued in occupancy after
the Cut-Off Time, such amount shall be applied first to any amount owing by such
Person to Seller and thereafter to such Person’s amounts accruing to Buyer. The
provisions of this Section 10.7 will survive the Closing for 180 days.


Section 10.8      Consumables.
There shall be no proration for the cost of any Consumables located at the
Property as of the Cut-Off Time, as the price for the same shall be deemed
included in the Purchase Price.
Section 10.9      Accounts Payable.
Seller shall be responsible for all Accounts Payable (as shown on the books and
records of the Properties as of the Cut-Off Time) to the extent attributable to
the period preceding the Cut-Off Time. Buyer shall be charged with any prepaid
Accounts Payable to the extent those Accounts Payable are attributable to the
period after the Cut-Off Time. From and after the Closing Date, Buyer shall be
responsible for paying when due all other accounts payable arising out of the
operation of the Property from and after the Cut-Off Time.
Section 10.10      Bookings; Booking Deposits.
At the Closing, Buyer shall assume all of the obligations of Seller under the
Bookings as of the Cut-Off Time, including obligations with respect to any
prepaid amounts and deposits under the Booking Deposits not earned as of the
Cut-Off Time, and Buyer shall receive a credit against the Purchase Price at the
Closing in an amount equal to all such amounts (and, therefore, Seller shall
have the right to retain any amounts relating to such items on deposit in
Seller’s accounts). All prepaid amounts under the Booking Deposits for which
Buyer has received credit as of the Cut-Off Time shall be the obligation of
Buyer after the Closing.

    



--------------------------------------------------------------------------------

        

Section 10.11      Sales, General Excise, Room and Occupancy Taxes. Seller shall
pay all sales taxes, general excise taxes and room occupancy, hotel, resort, and
use taxes due and payable with respect to the Property for the period prior to
the Cut-Off Time, and Buyer shall pay all sales taxes, general excise taxes,
room occupancy, hotel, resort, and use taxes due and payable with respect to the
Property for the periods on and after the Cut-Off Time. Seller, on the one hand,
and Buyer, on the other hand, shall each pay fifty percent (50%) of all sales
taxes, general excise taxes, room occupancy and use taxes due and payable with
respect to the Property for the night commencing prior to and ending on the day
on which the Cut-Off Time occurs. Seller shall be entitled to receive any
rebates or refunds on such taxes paid by Seller prior to Closing.
Section 10.12      Retail Merchandise. There shall be no proration of the cost
of the Retail Merchandise as of the Closing, the price for the same being deemed
included in the Purchase Price.
Section 10.13      Cash On Hand. As reflected in Section 2.1(c)(i) below, at
Closing Seller shall receive a credit in the face amount of all Cash on Hand as
of the Closing.
Section 10.14      Other Adjustments.
If applicable, the Purchase Price shall be adjusted at the Closing to reflect
the adjustment of any other item which, under the explicit terms of this
Agreement, is to be apportioned at Closing to effectuate the intent that, except
as otherwise expressly provided herein, all items of operating revenue and
operating expense of the Assets prior to the Cut-Off Time shall be for the
account of and paid by Seller and all items of operating revenue and operating
expense of the Assets with respect to the period after the Cut-Off Time shall be
for the account of and paid by Buyer.
Section 10.15      Benefit Plans; Employees.
Buyer shall assume and be responsible for all salaries, wages, vacation pay,
sick pay, bonuses, benefits and liabilities that accrue after the Cut-Off Time
to or in respect of Transferred Employees and shall indemnify Seller and Manager
from and against liability for any such costs. At the Closing, Buyer shall
receive a credit for all salary, wages, vacation pay, sick pay, bonuses,
benefits and liabilities of the Transferred Employees that are accrued but
unpaid as of the Cut-Off Time.
Section 10.16      Gift Certificates.
At the Closing, Buyer shall receive a credit equal to the product of (x) 15 and
(y) the average daily room rate at the Property for the 12 month period ending
on the Closing Date.
Section 10.17      Re-Adjustment; Credits Against the Purchase Price.
If any items to be adjusted pursuant to this Article X are not determinable at
the Closing, the adjustment shall be made subsequent to the Closing when the
charge is determined. Any errors or omissions in computing adjustments or
readjustments at the Closing or thereafter

    



--------------------------------------------------------------------------------

        

shall be promptly corrected, and any corrective payments shall be promptly made,
provided that the party seeking to correct such error or omission or to make
such readjustment shall have notified the other party of such error or omission
or readjustment on or prior to the date that is following the Closing. The
provisions of this Section will survive the Closing without limitation and will
not be deemed merged into any instrument of conveyance delivered at the Closing.
Section 10.18      Post-Closing Statement. Not earlier than ninety (90) days
following the Closing and not later than one-hundred twenty (120) days following
the Closing, Buyer shall deliver to Seller a post-closing statement reflecting
an accounting and substantiation covering all of the prorations and other
adjustments set forth in this Article X in a form and substance satisfactory to
Seller (in its commercially reasonable discretion), including any year-end or
similar reconciliations and a “true-up” of estimated Employee bonuses that were
prorated as of the Closing. The provisions of this Article X and the obligations
of Seller and Buyer hereunder shall survive the Closing until 180 days after the
Closing Date.

ARTICLE XI
INDEMNIFICATION


Section 11.1      Indemnification by Seller. Following the Closing and subject
to Sections 11.3, 11.4 and 11.5, Seller shall indemnify and hold Buyer and its
Affiliates and its officers, directors, trustees, employees, representatives and
agents (collectively, “Buyer-Related Entities”) harmless from and against any
and all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out of
or resulting from (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document and (b) any breach of any
covenant of Seller contained in this Agreement or in any Closing Document which
expressly survives the Closing.
Section 11.2      Indemnification by Buyer.
From and after the Closing and subject to Sections 11.3, 11.4 and 11.5, Buyer
shall indemnify and hold Seller and its Affiliates, members and partners, and
the members, partners, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of or resulting from (a) any breach
of any representation or warranty by Buyer contained in this Agreement or in any
Closing Document and (b) any breach of any covenant of Buyer contained in this
Agreement or in any Closing Document, which expressly survives the Closing.
Section 11.3      Limitations on Indemnification.

    



--------------------------------------------------------------------------------

        

Seller shall not be required to indemnify Buyer or any Buyer-Related Entities
under Section 11.1, unless the aggregate of all amounts for which an indemnity
would otherwise be payable by Seller under Section 11.1 exceeds the Basket
Limitation. In no event shall the liability of Seller with respect to the
indemnification provided for in Section 11.1 exceed in the aggregate the Cap
Limitation; provided that the Basket Limitation and Cap Limitation shall not
apply to Seller’s obligations under Article X or Section 15.23. If, prior to the
Closing, Buyer is aware of any inaccuracy or breach of any representation,
warranty or pre-closing covenant of Seller contained in this Agreement (a
“Buyer-Waived Breach”) and nonetheless proceeds with and consummates the
Closing, then Buyer and any Buyer-Related Entities shall be deemed to have
waived and forever renounced any right to assert a claim for indemnification
under this Article XI for, or any other claim or cause of action under this
Agreement, whether at law or in equity, on account of any such Buyer-Waived
Breach.
Section 11.4      Survival. Notwithstanding anything in this Agreement to the
contrary, the representations, warranties and covenants of Seller set forth in
or made pursuant to this Agreement, shall survive the Closing Date for a period
of 270 days (unless, with respect to any covenants that survive the Closing, a
longer or shorter survival period is expressly provided for in this Agreement)
and shall not be deemed merged into any instrument of conveyance delivered at
the Closing. No action or proceeding thereon shall be valid or enforceable, at
law or in equity, if a legal proceeding is not commenced on or before the date
which is 270 days following the Closing Date (unless, with respect to any
covenants that survive the Closing, a longer or shorter survival period is
expressly provided for in this Agreement).
Section 11.5      Indemnification as Sole Remedy. If the Closing has occurred,
the sole and exclusive remedy available to a party in the event of a breach by
the other party to this Agreement or any representation, warranty, covenant or
other provision of this Agreement or any Closing Document which survives the
Closing shall be the indemnifications provided for under this Article XI.
Neither party shall have any liability to the other party for consequential,
indirect, exemplary or punitive damages resulting from any breach of any
representation or warranty.
ARTICLE XII
TAX CERTIORARI PROCEEDINGS


Section 12.1      Prosecution and Settlement of Proceedings. If any tax
reduction proceedings (including, but not limited to, administrative and/or
judicial proceedings or appeals) in respect of the Property, relating to any
fiscal years ending prior to the fiscal year in which the Closing occurs, are
pending at the time of the Closing, Seller reserves and shall have the right to
continue to prosecute and/or settle the same. If any tax reduction proceedings
in respect of the Property, relating to the fiscal year in which the Closing
occurs, are pending at the time of Closing, then Seller reserves and shall have
the right to continue to prosecute and/or settle the same; provided, however,
that Seller shall not settle any such proceeding without Buyer’s prior

    



--------------------------------------------------------------------------------

        

written consent, which consent shall not be unreasonably withheld or delayed.
Buyer shall reasonably cooperate with Seller in connection with the prosecution
of any such tax reduction proceedings.
Section 12.2      Application of Refunds or Savings. Any refunds or savings in
the payment of taxes resulting from such tax reduction proceedings on account of
taxes allocable to the period prior to the date of the Closing shall belong to
and be the property of Seller, and any refunds or savings in the payment of
taxes on account of taxes allocable to the period from and after the date of the
Closing shall belong to and be the property of Buyer; provided, however, that if
any such refund creates an obligation to reimburse any Tenants under Space
Leases for any rents or additional rents paid or to be paid, that portion of
such refund equal to the amount of such required reimbursement (after deduction
of allocable expenses as may be provided in the Space Lease to such tenant)
shall, at Seller’s election, either (a) be paid to Buyer and Buyer shall
disburse the same to such tenants or (b) be paid by Seller directly to the
Tenants entitled thereto. All attorneys’ fees and other expenses incurred in
obtaining such refunds or savings shall be apportioned between Seller and Buyer
in proportion to the gross amount of such refunds or savings payable to Seller
and Buyer, respectively (without regard to any amounts reimbursable to Tenants);
provided, however, that neither Seller nor Buyer shall have any liability for
any such fees or expenses in excess of the refund or savings paid to such party
unless such party initiated such proceeding.
Section 12.3      Survival. The provisions of this Article XII shall survive the
Closing.

ARTICLE XIII
DEFAULT


Section 13.1      Buyer Default.
(a)    This Agreement may be terminated by Seller prior to the Closing if (i)
any of the conditions precedent to Seller’s obligations set forth in Section 5.1
have not been satisfied or waived by Seller on or prior to the Closing Date or
(ii) there is a material breach or default by Buyer in the performance of any of
its obligations under this Agreement which breach continues beyond the earlier
of (x) the Closing Date and (y) ten days after Buyer’s receipt of notice of such
default.
(b)    In the event this Agreement is terminated pursuant to Section 13.1(a),
this Agreement shall be null and void and of no further force or effect and
neither party shall have any rights or obligations against or to the other
except (i) for those provisions hereof which by their terms expressly survive
the termination of this Agreement and (ii) as set forth in Section 13.1(c). In
addition, unless Section 13.1(c) applies, Escrow Agent shall promptly refund the
Earnest Money to Buyer.

    



--------------------------------------------------------------------------------

        

(c)    In the event Seller terminates this Agreement, as a result of a material
breach or default by Buyer in any of its obligations under this Agreement, the
Escrow Agent shall immediately disburse the Earnest Money to Seller as
liquidated damages and as Seller’s sole and exclusive remedy therefor, and upon
such disbursement Seller and Buyer shall have no further obligations under this
Agreement, except those which expressly survive such termination. Buyer and
Seller hereby acknowledge and agree that it would be impractical and/or
extremely difficult to fix or establish the actual damage sustained by Seller as
a result of such default by Buyer, and agree that the Earnest Money is a
reasonable approximation thereof and a reasonable liquidated damage to Seller
upon such default by Buyer. Accordingly, in the event that Buyer breaches this
Agreement by materially defaulting in the performance of any of its obligations
under this Agreement, the Earnest Money, shall constitute and be deemed to be
the agreed and liquidated damages of Seller, and shall be paid by the Escrow
Agent to Seller as Seller’s sole and exclusive remedy hereunder.
Section 13.2      Seller Default.
(a)    This Agreement may be terminated by Buyer prior to the Closing if (i) any
of the conditions precedent to Buyer’s obligations set forth in Section 5.2 have
not been satisfied or waived by Buyer on or prior to the Closing Date or (ii)
there is a material breach or default by Seller in the performance of its
obligations under this Agreement to cause the sale of the Assets on the Closing
Date which breach continues beyond the earlier of (x) the Closing Date and (y)
ten days after Buyer’s receipt of notice of such default.
(b)    In the event this Agreement is terminated pursuant to Section 13.2(a),
this Agreement shall be null and void and of no further force or effect and
neither party shall have any rights or obligations against or to the other
except (i) for those provisions hereof which by their terms expressly survive
the termination of this Agreement and (ii) as set forth in Section 13.2(c). In
addition, unless Section 13.2(c) applies, Escrow Agent shall promptly refund the
Earnest Money to Buyer.
(c)    If Seller shall materially default in the performance of its obligations
under this Agreement to cause the sale of the Assets on the Closing Date, Buyer,
at its option, as its sole and exclusive remedy, shall be entitled to (i)
terminate this Agreement, direct the Escrow Agent to return the Earnest Money to
Buyer and retain the Earnest Money, at which time this Agreement shall be
terminated and of no further force and effect except for the provisions which
explicitly survive such termination or (ii) specific performance of Seller’s
duties and obligation under this Agreement; provided that such specific
enforcement action must be initiated no later than 120 days following such
default. Notwithstanding the foregoing, in the event specific performance shall
not be available to Buyer on account of the nature of the breach or default by
Seller, then, Buyer shall be entitled to recover from Seller all third party,
out of pocket costs and expenses incurred by Buyer in connection with the
transaction contemplated hereby, provided the same shall not exceed $350,000.00
in the aggregate, and Buyer may maintain an action in a court of competent
jurisdiction to enforce the same and recover such costs and expenses.

    



--------------------------------------------------------------------------------

        


ARTICLE XIV
OTHER AGREEMENTS; EMPLOYEE MATTERS


Section 14.1      Employee Matters.
(a)    Employees. Buyer acknowledges that the Employees are currently employed
by the Manager.
(b)    Hiring of Employees. The parties intend that there will be continuity of
employment with respect to certain of the Employees, as set forth below.
Effective as of the Closing Date, Buyer (or its manager or Affiliate) shall
offer employment at the Property to a sufficient number of Employees, including
those on vacation, leave of absence, disability or layoff, who were employed by
Manager at the Property on the day immediately preceding the Closing Date such
that no liability under the WARN Act will be triggered in connection with the
sale of the Property. Such offer of employment shall be on substantially similar
terms (including compensation, salary, fringe benefits, job responsibility and
location) as those provided to such Employees on the day immediately preceding
the Closing Date. Those Employees who accept Buyer’s (or its manager’s or
Affiliate’s) offer of employment and commence employment with Buyer (or its
manager or Affiliate) on the Closing Date shall hereafter be referred to as
“Transferred Employees”.
(c)    Indemnity. Buyer shall indemnify, defend and hold Seller and
Seller-Related Entities harmless from and against any and all claims, actions,
suits, demands, proceedings, losses, expenses, damages, obligations and
liabilities (including costs of collection, attorney’s fees and other costs of
defense) arising out of or otherwise in respect of (i) the failure of Buyer to
comply with its obligations (including, but not limited to, any statutory or
contractual obligations) with respect to the Transferred Employees; and (ii) any
liability relating to the Transferred Employees that is incurred on or after the
Closing Date. Seller shall indemnify, defend and hold Buyer and Buyer-Related
Entities harmless from and against any and all claims, suits, charges,
complaints, demands, grievances, proceedings, losses, expenses, damages,
obligations and liabilities (including costs of collection, attorney fees and
other defense costs or disbursements) arising out of or otherwise in respect of
any failure of Seller or Manager to comply with their obligations (including,
but not limited to, any statutory or contractual obligations) with respect to
the Employees prior to the Closing Date.
(d)    WARN Act. Buyer shall not, at the Property at any time within the 90 days
after the Closing Date, effectuate a “plant closing” or “mass layoff,” as those
terms are defined in the WARN Act, except in conformity with the notification
procedures (and related exceptions) under the WARN Act. In addition, Buyer shall
provide a full defense to, and indemnify Seller and the Manager for any claims,
suits, charges, complaints, demands, grievances, proceedings, losses, expenses,
damages, obligations and liabilities (including costs of collection, attorney
fees and other defense costs or disbursements) which Seller or Manager may

    



--------------------------------------------------------------------------------

        

incur in connection with any suit or claim of violation brought against or
affecting Seller or the Manager under the WARN Act for any actions taken by
Buyer (or its manager) in such 90 day period following the Closing Date.
(e)    No Third Party Beneficiaries. Nothing in this Article XIV shall create
any third-party beneficiary rights for the benefit of any Employee, Transferred
Employee or other employees of the Property or the Manager. Buyer and Seller
acknowledge that all provisions contained in Article XIV with respect to
employees are included for the sole benefit of Buyer (and Buyer’s Affiliates, as
applicable) and Seller (and Seller’s Affiliates, as applicable) and shall not be
deemed to constitute an amendment to any employee benefit plan or create any
right (i) in any other person, including any employees, former employees, or any
beneficiary thereof, (ii) to continued employment with Buyer or any of its
Affiliates, Manager, or any other managers or contractors following the Closing
Date, or (iii) to the continuation of any employee benefit plan, employment,
severance, fringe benefit, bonus, equity or equity type, or other similar
benefit plan, program, arrangement or agreement.
(f)    Survival. The provisions of this Section 14.4 shall survive the Closing
without limitation.
ARTICLE XV
MISCELLANEOUS


Section 15.1      Exculpation.
(a)    Notwithstanding anything to the contrary contained herein, Seller’s
shareholders, partners, members, the partners or members of such partners or
members, the shareholders of such partners or members, and the trustees,
officers, directors, employees, agents and security holders of Seller and the
partners or members of Seller assume no personal liability for any obligations
entered into on behalf of Seller and its individual assets shall not be subject
to any claims of any person relating to such obligations. The foregoing shall
govern any direct and indirect obligations of Seller under this Agreement.
(b)    Notwithstanding anything to the contrary contained herein, Buyer’s
shareholders, partners, members, the partners or members of such partners or
members, the shareholders of such partners or members, and the trustees,
officers, directors, employees, agents and security holders of Buyer and the
partners or members of Buyer assume no personal liability for any obligations
entered into on behalf of Buyer and its individual assets shall not be subject
to any claims of any person relating to such obligations. The foregoing shall
govern any direct and indirect obligations of Buyer under this Agreement.
Section 15.2      Brokers.

    



--------------------------------------------------------------------------------

        

(a)    Seller represents and warrants to Buyer that it has dealt with no broker,
salesman, finder or consultant other than Eastdil Secured (the “Seller’s
Broker”) with respect to this Agreement or the transactions contemplated hereby.
Seller shall pay Seller’s Broker a fee in connection with this transaction in
accordance with a separate agreement between Seller and Seller’s Broker and only
upon the occurrence of the Closing. Seller agrees to indemnify, protect, defend
and hold Buyer harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from Seller’s breach of the foregoing
representation in this Section 15.2(a). The provisions of this Section 15.2(a)
shall survive the Closing and any termination of this Agreement.
(b)    Buyer represents and warrants to Seller that it has dealt with no broker,
salesman, finder or consultant, other than Seller’s Broker, with respect to this
Agreement or the transactions contemplated hereby. Buyer agrees to indemnify,
protect, defend and hold Seller harmless from and against all claims, losses,
damages, liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from Buyer’s breach of the foregoing
representation in this Section 15.2(b). The provisions of this Section 15.2(b)
shall survive the Closing and any termination of this Agreement.
Section 15.3      Confidentiality; Press Release; IRS Reporting Requirements.
(a)    Buyer and Seller shall hold as confidential all information disclosed in
connection with the transaction contemplated hereby and concerning each other,
the Assets, this Agreement and the transactions contemplated hereby and shall
not release any such information to third parties without the prior written
consent of the other parties hereto, except (i) any information which was
previously or is hereafter publicly disclosed (other than in violation of this
Agreement or other confidentiality agreements to which Affiliates of Buyer are
parties), (ii) to their partners, advisers, underwriters, analysts, employees,
Affiliates, officers, directors, trustees, consultants, lenders, accountants,
legal counsel, title companies or other advisors of any of the foregoing,
provided that they are advised as to the confidential nature of such information
and are instructed to maintain such confidentiality, (iii) to comply with any
Applicable Law and the interpretation thereof by counsel to Buyer or Seller, as
applicable, and (iv) in connection with the enforcement of this Agreement.
Notwithstanding any provision of this Agreement, the parties hereto (and their
employees, representatives and agents) may disclose to any and all Persons,
without limitation of any kind, the U.S. federal income tax treatment and tax
structure of transactions effected pursuant to this Agreement, provided,
however, (y) the parties hereto (and their employees, representatives and
agents) shall keep confidential any such information to the extent necessary to
comply with any applicable federal or state securities law, and (z) the parties
hereto agree that the tax treatment and tax structure do not include, and the
parties hereto (and their employees, representatives and agents) shall keep
confidential, the name of, and other identifying information regarding, any such
party or transactions, including the specific economic terms of such
transactions. The foregoing shall constitute a modification of any prior
confidentiality agreement that may have been entered into by the parties. The
provisions of this Section 15.3(a) shall survive the Closing and the termination
of this Agreement for a period of one year. Notwithstanding the foregoing, it is
expressly understood and acknowledged that, at any time after the Effective
Date, Buyer shall have the right to make such filings with the Securities and
Exchange Commission with respect to the transaction

    



--------------------------------------------------------------------------------

        

contemplated hereby as its securities counsel shall recommend including, but not
limited to, so-called 8-K, 10-K and 10-Q filings and such other filings as shall
be recommended by such counsel.
(b)    After the Closing, Seller or Buyer may issue a press release with respect
to this Agreement (which press release may include disclosure of the Purchase
Price) and the transactions contemplated hereby, provided that no such press
release issued by Buyer shall disclose the identity of Seller’s direct or
indirect beneficial owners by name.
(c)    For the purpose of complying with any information reporting requirements
or other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including, but not limited to, any requirements set forth in proposed Income Tax
Regulation Section 1.6045-4 and any final or successor version thereof
(collectively, the “IRS Reporting Requirements”), Seller and Buyer hereby
designate and appoint the Escrow Agent to act as the “Reporting Person” (as that
term is defined in the IRS Reporting Requirements) to be responsible for
complying with any IRS Reporting Requirements. The Escrow Agent hereby
acknowledges and accepts such designation and appointment and agrees to fully
comply with any IRS Reporting Requirements that are or may become applicable as
a result of or in connection with the transaction contemplated by this
Agreement. Without limiting the responsibility and obligations of the Escrow
Agent as the Reporting Person, Seller and Buyer hereby agree to comply with any
provisions of the IRS Reporting Requirements that are not identified therein as
the responsibility of the Reporting Person.
Section 15.4      Escrow Provisions.
(a)    The Escrow Agent shall hold the Earnest Money in escrow in an
interest-bearing bank account (the “Escrow Account”).
(b)    The Escrow Agent shall hold the Earnest Money in escrow in the Escrow
Account until the Closing or sooner termination of this Agreement and shall hold
or apply such proceeds in accordance with the terms of this Section 15.4(b).
Seller and Buyer understand that no interest is earned on the Earnest Money
during the time it takes to transfer into and out of the Escrow Account. At
Closing, the Earnest Money shall be paid by the Escrow Agent to, or at the
direction of, Seller. If for any reason the Closing does not occur and either
party makes a written demand upon the Escrow Agent for payment of such amount,
the Escrow Agent shall, within twenty-four (24) hours give written notice to the
other party of such demand. If the Escrow Agent does not receive a written
objection within five (5) Business Days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment. If the Escrow Agent does
receive such written objection within such five (5) Business Day period or if
for any other reason the Escrow Agent in good faith shall elect not to make such
payment, the Escrow Agent shall continue to hold such amount until otherwise
directed by joint written instructions from the parties to this Agreement or a
final judgment of a court of competent jurisdiction. However, the Escrow Agent
shall have the right at any time to interplead the Earnest Money with the clerk
of the court of Suffolk County, Massachusetts. The Escrow Agent shall give
written notice of such interpleader to Seller and Buyer. Upon such interpleader,
the Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

    



--------------------------------------------------------------------------------

        

(c)    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. Seller and
Buyer shall jointly and severally indemnify and hold the Escrow Agent harmless
from and against all costs, claims and expenses, including attorneys’ fees and
disbursements, incurred in connection with the performance of the Escrow Agent’s
duties hereunder.
(d)    The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of Seller
and Buyer.
Section 15.5      Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any person or entity, other than
the parties hereto and such assigns, any legal or equitable rights hereunder.
Section 15.6      Assignment. This Agreement may not be assigned by Buyer
without the prior written consent of Seller. Any transfer of direct or indirect
interests in Buyer shall be deemed to be an assignment of this Agreement by
Buyer. Notwithstanding the foregoing, Buyer may assign its rights under this
Agreement and/or some but less than all of its rights herein to any Affiliate
without Seller’s consent, provided such Affiliate shall assume in writing all of
the obligations of Buyer assigned to it thereby (it is acknowledged that Buyer
is a real estate investment trust and as such, it shall be assigning the right
to accept conveyance of certain of the assets to be conveyed pursuant hereto to
an affiliated taxable REIT subsidiary). No assignment of this Agreement by Buyer
shall relieve Buyer of its obligations hereunder.
Section 15.7      Further Assurances. From time to time, as and when requested
by any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement. This Section 15.7 shall survive the Closing.
Section 15.8      Notices. All notices, demands or requests made pursuant to,
under or by virtue of this Agreement must be in writing and shall be (i)
personally delivered, (ii) delivered by express mail, Federal Express or other
comparable overnight courier service, (iii) telecopied, with telephone
confirmation within one Business Day, (iv) mailed to the party to which the
notice, demand or request is being made by certified or registered mail, postage
prepaid, return receipt requested or (v) sent by electronic mail, with telephone
or written confirmation within one Business Day, as follows:
(a)    To Seller:

    



--------------------------------------------------------------------------------

        

NWBR LLC
c/o Northwood Acquisitions LLC
575 Fifth Avenue, 23rd Floor
New York, NY 10017
Attn.: Jonathan Wang
Phone No.: (212) 573-0805
Fax No.: (212) 202-4828
Email: jwang@northwoodinvestors.com

with copies thereof to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Steven Stickler, Esq.
Facsimile: (212) 455-2502
Telephone: (212) 455-3065
Email: sstickler@stblaw.com


(b)    If to Buyer:
Until October 31, 2014:
c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center, Suite 1530
Bethesda, Maryland 20814
Attn: Mr. Thomas C. Fisher
Facsimile: (240) 396-5763
Telephone: (240) 507-1340
E-mail:     tfisher@pebblebrookhotels.com


After October 31, 2014:
c/o Pebblebrook Hotel Trust
7315 Wisconsin Avenue, Suite 1100W
Bethesda, Maryland 20814
Attn: Mr. Thomas C. Fisher
Facsimile: (240) 396-5763
Telephone: (240) 507-1340
E-mail:     tfisher@pebblebrookhotels.com


in each case, with copy to:


Honigman Miller Schwartz and Cohn LLP
39400 Woodward Avenue, Suite 101
Bloomfield Hills, Michigan 48304-5151
Attn: J. Adam Rothstein, Esq.

    



--------------------------------------------------------------------------------

        

Facsimile: (248) 566-8479
Telephone: (248) 566-8478
E-mail:     arothstein@honigman.com


(c)    To the Escrow Agent or the Title Company:
Fidelity National Title Company
One North Charles St., Suite 400
Baltimore, Maryland 21201
Attn: Andrew Bramhall
Facsimile:
Telephone: (410) 230-9566
Email: andrew.bramhall@ctt.com


(d)    All notices (i) shall be deemed to have been given on the date that the
same shall have been delivered in accordance with the provisions of this Section
and (ii) may be given either by a party or by such party’s attorneys. Any party
may, from time to time, specify as its address for purposes of this Agreement
any other address upon the giving of 10 days’ prior notice thereof to the other
parties.
Section 15.9    Entire Agreement. This Agreement, along with the Exhibits and
Schedules hereto contains all of the terms agreed upon between the parties
hereto with respect to the subject matter hereof, and all understandings and
agreements heretofore had or made among the parties hereto are merged in this
Agreement which alone fully and completely expresses the agreement of the
parties hereto.
Section 15.10      Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of Seller or Buyer
hereunder be waived, except by written agreement executed by the party or
parties to be charged.
Section 15.11      No Waiver. No waiver by either party of any failure or
refusal by the other party to comply with its obligations hereunder shall be
deemed a waiver of any other or subsequent failure or refusal to so comply.
Section 15.12      Governing Law. This Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with, the laws of
the State of New York.
Section 15.13      Submission to Jurisdiction. Buyer and Seller each irrevocably
submits to the jurisdiction of (a) the Supreme Court of the State of New York
and (b) the United States District Court for the Southern District of New York
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Buyer and Seller each further
agree that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Buyer and Seller each irrevocably
and unconditionally waive trial by jury and irrevocably and

    



--------------------------------------------------------------------------------

        

unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (x) the Supreme Court of the State of New York and (y) the United
States District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
Section 15.14      Severability. If any term or provision of this Agreement or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.
Section 15.15      Section Headings. The headings of the various Sections of
this Agreement have been inserted only for purposes of convenience, are not part
of this Agreement and shall not be deemed in any manner to modify, explain,
expand or restrict any of the provisions of this Agreement.
Section 15.16      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
Section 15.17      Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
Section 15.18      Acceptance of Deed. The acceptance of the Deed by Buyer shall
be deemed full compliance by Seller of all of Seller’s obligations under this
Agreement except for those obligations of Seller which are specifically stated
to survive the delivery of the Deed or the Closing hereunder.
Section 15.19      Recordation. Neither this Agreement nor any memorandum or
notice of this Agreement may be recorded by any party hereto without the prior
written consent of the other party hereto. The provisions of this Section shall
survive the Closing or any termination of this Agreement.
Section 15.20      Guest Baggage and Safe Deposit Boxes.
(a)    Property of Guests. All baggage, parcels or property checked or left in
the care of Seller by current guests or Tenants as of the Closing Date, or by
those formerly staying at any of the Property, or others, shall be sealed and
listed in an inventory prepared jointly by representatives of Seller and Buyer
as of the Closing Date and initialed and exchanged by such representatives.
Possession and control of all such other baggage, parcels or property listed on
such inventory shall be delivered to Buyer on the Closing Date and Buyer shall
be responsible

    



--------------------------------------------------------------------------------

        

from and after the Closing Date for the liability of all items listed in such
inventory, but only in the condition actually delivered by Seller.
(b)    Notice to Persons With Safe Deposit Boxes. On the Closing Date, Seller
shall give written notices (“Seller Verification Notices”) to guests, Tenants,
and other persons who have safe deposit boxes at the Property or who have
deposited items in the house safe at the Property (the “Depositors”), if any,
advising them of the sale of the Property to Buyer and requesting, within 48
hours, verification of the contents of their safe deposit boxes and/or the house
safe and either (i) removal of such contents, or (ii) if such Depositors desire
to have the continued use of the safe deposit boxes and/or the house safe, the
execution of a new agreement with Buyer for such continued use. Copies of Seller
Verification Notices shall be given to Buyer. During said 48-hour period, each
safe deposit box and/or the house safe shall be opened and the items therein
recorded only in the presence of representatives of both Seller and Buyer. If
the Depositors desire to continue to use a safe deposit box and/or the house
safe, Buyer shall make arrangements for such continued use. The contents of all
safe deposit boxes and/or the house safe of Depositors not responding to Seller
Verification Notices shall be opened promptly after the expiration of the
48-hour period, but only in the presence of both Seller and Buyer. The contents
of all boxes so opened shall be listed in an inventory at the time such safe
deposit boxes or house safe are opened, each such list shall be signed by the
representatives of Seller and Buyer, the keys and/or combinations to the boxes
shall be delivered to Buyer, and the boxes shall then be relocked, sealed and
left in the possession of Buyer. Seller hereby agrees to indemnify and hold
Buyer harmless from and against any liability based on damage occurring prior to
the date of Closing which is verified and recorded on the date of Closing.
Section 15.21      Time is of the Essence/Survival.
(a)    Time is of the essence in the performance of all obligations under this
Agreement.
(b)    Any obligations or liabilities of Seller or Buyer hereunder shall survive
the Closing Date or termination of this Agreement only to the extent expressly
provided herein.
(c)    Unless expressly stated otherwise, all terms and provisions contained in
this Agreement shall not survive the Closing.
Section 15.22      Waiver of Jury Trial.
SELLER AND BUYER HEREBY MUTUALLY, KNOWINGLY AND VOLUNTARILY WAIVE THE RIGHT TO A
TRIAL BY JURY, AND NEITHER OF THEM SHALL SEEK A TRIAL BY JURY, IN ANY LAWSUIT OR
PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY COUNTERCLAIM) BASED UPON, ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
Section 15.23      No Assumption of Seller Debts. The parties acknowledge that
the purchase and sale of the Assets involves only the purchase and sale of the
Assets and that Seller

    



--------------------------------------------------------------------------------

        

is not selling a business nor do the parties intend that Buyer be deemed a
successor of Seller with respect to any liabilities of Seller to any third
parties other than those liabilities (the “Seller Liabilities”) of Seller
expressly set forth in this Agreement to be assumed by Buyer at Closing.
Accordingly, Buyer shall neither assume nor be liable for any Seller Liabilities
which shall be solely those of Seller. Notwithstanding anything set forth in
this Agreement to the contrary, this Section 15.23 shall survive Closing
indefinitely.
Section 15.24      Continuing Access. Throughout the period expiring on the date
three (3) years from and after Closing, Seller shall make all of all books and
records of Seller and the Property for the years ended December 31, 2011, 2012
and 2013 and interim periods as required by the rules and regulations of the SEC
available to Buyer and Buyer’s independent accountants for inspection, copying
and audit at the expense of the Buyer. Upon reasonable prior written notice,
Seller shall provide Buyer and/or its independent accountant with copies of, or
reasonable access to (at reasonable times), such factual information, accounting
records and financial information as may be reasonably requested by Buyer or its
auditors, and in the possession or control of Seller, to enable Buyer or its
affiliates to file reports or registration statements in compliance with the
rules and regulations of the SEC. Seller shall also, upon request, supply to
Buyer letters of representation to such accountants, in form and substance
reasonably satisfactory to Buyer and Seller. This Section shall survive Closing.
Section 15.25    Shadow Management. At Buyer’s request, Seller shall direct its
Manager to allow Buyer’s manager’s executive management team to “shadow”
Manager’s executive management team at the Property during the two weeks prior
to Closing. From and after the delivery by Buyer of a Go-Hard Notice and the
Additional Deposit, Seller shall (and shall direct Manager to) provide Buyer
and/or its designee with any information related to the ownership and/or
operation of the Hotel reasonably requested by Buyer, to the extent in Seller’s
or Manager’s possession or control; and (y) reasonably cooperate with Buyer
and/or its designee in effectuating the transition of the operation of the Hotel
to Buyer and/or its designee, provided that, notwithstanding the provisions of
Section 15.25(y), the consummation of such transition in a manner satisfactory
to Buyer shall not be a condition precedent to Buyer’s obligation to close
hereunder, and Buyer may not claim a default by Seller under this Agreement with
respect to the provisions of Section 15.25(y).



    



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.


SELLER:
 
 
 
 
 
 
 
 
 
 
NWBR LLC, a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Khaled Kudsi
 
Name: Khaled Kudsi
 
Title: Senior Managing Director
 
 
 
 
 
 
 
STUART STREET DEVELOPMENT LLC, a
Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Khaled Kudsi
 
Name: Khaled Kudsi
 
Title: Senior Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
 
 
 
 
 
 
NKOTB OWNER LLC, a Delaware limited
liability company
 
 
 
 
 
 
 
By:
/s/ Thomas C. Fisher
 
Name: Thomas C. Fisher
 
Title: Vice President























 

    



--------------------------------------------------------------------------------

        

JOINDER BY ESCROW AGENT
Fidelity National Title Company, referred to in this Agreement as the “Escrow
Agent,” hereby acknowledges that it received this Agreement executed by Seller
and Buyer as of the 7th day of October, 2014, and accepts the obligations of the
Escrow Agent as set forth herein.
FIDELITY NATIONAL TITLE COMPANY
 
 
By:
/s/ Andrew Bramhall
 
Name: Andrew Bramhall
 
Title: Commercial Counsel













 

    



--------------------------------------------------------------------------------

        

ACKNOWLEDGEMENT BY ESCROW AGENT OF RECEIPT OF EARNEST MONEY
Fidelity National Title Company, referred to in this Agreement as the “Escrow
Agent” hereby acknowledges that it received the Earnest Money on the 7th day of
October, 2014. The Escrow Agent hereby agrees to hold and distribute the Earnest
Money in accordance with the terms and provisions of the Agreement.


FIDELITY NATIONAL TITLE COMPANY
 
 
By:
/s/ Andrew Bramhall
 
Name: Andrew Bramhall
 
Title: Commercial Counsel













 



    



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES
This ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is made and entered into
as of the __ day of _________, 2014 by NWBR LLC, a Delaware limited liability
company, (“Assignor”), in favor of _____________, a _____________ (“Assignee”).
RECITALS
This Assignment is made with reference to the following facts:
A.     Concurrently with this Assignment, Assignor is selling to Assignee, and
Assignee is purchasing from Assignor, that real property and related
improvements, fixtures and personal property described in Schedule 1 attached
hereto (the “Property”), pursuant to that certain Agreement of Purchase and Sale
(the “Agreement”) dated ___________ __, 2014, by and between Assignor, as
seller, and Assignee, as Buyer.
B.     In connection with such purchase and sale, Assignor desires to assign and
delegate to Assignee, and Assignee desires to assume, all of Assignor’s right,
title, interest, duties and obligations (to the extent such rights, duties and
obligations first arise or accrue on or after the date hereof), in, to and under
various leases and other rights pertaining to the Property and its operation.
NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property and the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:
1.    Assignment of Leases. Assignor hereby assigns and delegates to Assignee,
and Assignee hereby assumes, all of Assignor’s right, title, interest, duties
and obligations as landlord in, to and under all of those tenant leases more
specifically listed on Schedule 2 attached hereto and made a part hereof , but
only to the extent that such rights, duties and obligations first arose or
accrued on or after the date hereof.
2.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
3.    Governing Law. This Assignment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
4.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.






--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.


 
 
ASSIGNOR:
 
 
 
 
 
 
NWBR LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Witness Name:
 
 
 
 
 
 
 
 
 
 
 
Witness Name:
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Witness Name:
 
 
 
 
 
 
 
 
 
 
 
Witness Name:
 
 



(signature page to Assignment and Assumption of Leases)

    



--------------------------------------------------------------------------------

        


SCHEDULE 1
PROPERTY


SCHEDULE 2
LEASES



    



--------------------------------------------------------------------------------

        

EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACTS
This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and entered
into as of the __ day of _________, 2014 by NWBR LLC, a Delaware limited
liability company, (“Assignor”), in favor of _____________, a _____________
(“Assignee”).
RECITALS
This Assignment is made with reference to the following facts:
A.     Concurrently with this Assignment, Assignor is selling to Assignee, and
Assignee is purchasing from Assignor, that real property and related
improvements, fixtures and personal property described in Schedule 1 attached
hereto (the “Property”), pursuant to that certain Agreement of Purchase and Sale
(the “Agreement”) dated ______ __, 2014, by and between Assignor, as seller, and
Assignee, as Buyer. Any capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Agreement.
B.     In connection with such purchase and sale, Assignor desires to assign and
delegate to Assignee, and Assignee desires to assume, all of Assignor’s right,
title, interest, duties and obligations (to the extent such rights, duties and
obligations first arise or accrue on or after the date hereof), in, to and under
various contracts pertaining to the Property and its operation.
NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property and the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:
1.    Assignment of Contracts. Assignor hereby assigns and delegates to
Assignee, and Assignee hereby assumes, all of Assignor’s right, title, interest,
duties and obligations in, to and under all of those contracts listed in
Schedule 2 attached hereto, but only to the extent that such rights, duties and
obligations first arose or accrued on or after the date hereof.
2.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
3.    Governing Law. This Assignment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
4.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

    



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.
ASSIGNOR:
 
 
NWBR LLC, a Delaware limited liability company
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
 
 
 
By:
 
Name:
 
Title:
 















(signature page to Assignment and Assumption of Contracts)

    



--------------------------------------------------------------------------------

        

SCHEDULE 1
PROPERTY

    



--------------------------------------------------------------------------------

        

SCHEDULE 2
CONTRACTS







    



--------------------------------------------------------------------------------

        

EXHIBIT C
FORM OF TENANT NOTICE
NWBR LLC
c/o Northwood Acquisitions LLC
575 Fifth Avenue, 23rd Floor
New York, NY 10017
_____________, 2014
VIA UPS/CERTIFIED MAIL
_____________________________
_____________________________
_____________________________
Attn: ________________________


Re: Notice to Tenants of the Revere Hotel (the “Premises”);
Dear Tenant:
Please be advised that effective ______, 2014, NWBR LLC conveyed the Premises to
[BUYER ENTITY]. As part of this transaction, your lease (the “Lease”) was
assigned by NWBR LLC to [BUYER ENTITY] (“New Owner”). A copy of the Assignment
and Assumption of Leases and transferring Deed are enclosed for your reference.
The purpose of this letter is to inform you of this transaction and the impact
on your Lease.
I.     Rent. All rents, additional rents and other charges under the Lease from
and after ____ 2014 are to be made payable to [BUYER ENTITY] and be paid to the
following address:
[BUYER ENTITY]
_______________________
P.O. Box _______
City, State ZIP
II.    Notices and Correspondence. All notices and correspondence (other than
insurance certificates and sales reports) should be sent to New Owner at the
following address:
[BUYER ENTITY]
c/o _______________________
_________________________
_________________________
Attn: _____________________

    



--------------------------------------------------------------------------------

        



III.    Insurance. You are hereby requested to have the insurance policies
required under the Lease amended to add [BUYER ENTITY] as additional insured
thereunder and have a certificate of insurance indicating such amendment
forwarded to [BUYER ENTITY].
All certificates of insurance should be addressed to:
[BUYER ENTITY]
c/o _______________________
_________________________
_________________________
Attn: _____________________


IV.    Sales Reports. All Sales reports should be addressed to:
[BUYER ENTITY]
c/o _______________________
_________________________
_________________________
Attn: _____________________
V.     Security Deposit. The security deposit paid by you to NWBR LLC has been
transferred to the New Owner and the New Owner shall be responsible for holding
the same in accordance with the terms of the Lease.
VI.    Personnel. Finally, if you have specific questions, please feel free to
contact any of the following persons:
The contact person with respect to operational matters is:  
   [Property Manager]
Phone: ______________
E-mail: ______________
The contact person for leasing is:  
   [Leasing Manager]
Phone: ______________
E-mail: ______________
The contact for accounting is Tenant Service
Phone: ______________
E-mail: ______________



We appreciate your patience and cooperation during this transition.







    



--------------------------------------------------------------------------------

        

NWBR LLC, a Delaware limited liability company


 
 
 
 
By:
 
 
 
 
 
[BUYER ENTITY]
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 









Enc.





    



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ASSIGNMENT OF LICENSES, PERMITS, WARRANTIES AND GENERAL INTANGIBLES
ASSIGNMENT OF LICENSES, PERMITS, WARRANTIES AND GENERAL INTANGIBLES (this
“Assignment”) dated as of ___________, 2014, among NWBR LLC, a Delaware limited
liability company (“Assignor”) and _____________________ (“Assignee”).
Background
This Assignment is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale dated as of ________________, 2014 (as the same
may be amended, modified and/or supplemented from time to time, the “Purchase
Agreement”) among Assignor, as seller, and Assignee, as buyer. All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Purchase Agreement.
Assignment
In consideration of Ten ($10.00) Dollars in hand paid by Assignee, the receipt
and sufficiency of which is hereby acknowledged, Assignor does hereby assign,
transfer and set over unto Assignee, to the extent assignable, all of Assignor’s
right, title and interest in and to (i) all licenses, permits and authorizations
presently issued in connection with the operation of all or any part of the
Assets; (ii) all warranties and guarantees issued to Assignor by any
manufacturer or contractor in connection with construction or installation of
equipment or any component of the improvements included as part of the Assets;
and (iii) all other intangibles associated with the Assets, including, without
limitation, house bank funds, Bookings, goodwill, all URLs and websites, logos,
designs, trade names, building names, trademarks related to the property and
other general intangibles relating to the Assets, and all telephone exchange
numbers specifically dedicated and identified with the Assets; but in each case,
expressly excluding Assignor’s right, title and interest in and to any Excluded
Assets.
TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, from
and after the date hereof, subject to the terms, covenants, conditions and
provisions contained therein.
This Assignment is made without warranty or representation, express or implied,
by, or recourse against, any Assignor of any kind or nature whatsoever except as
expressly provided in the Purchase Agreement.
Nothing expressed or implied in this Assignment is intended to confer upon any
person, other that the parties hereto, or their respective successors or
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Assignment.
In the event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms of this Assignment, the terms of the Purchase Agreement
shall govern.




--------------------------------------------------------------------------------

        

This Assignment shall not be altered, amended, changed, waived, terminated or
otherwise modified in any respect unless the same shall be in writing and signed
by or on behalf of the party to be charged therewith.
This Assignment shall be governed by, interpreted under, and construed and
enforced in accordance with, the laws of the State of New York.
This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, and it shall not be necessary in making proof of this
Assignment to produce or account for more than one such counterpart.
[No further text on this page.]

    



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the day first above written.
ASSIGNOR:
 
 
NWBR LLC, a Delaware limited liability company
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
Title:













signature page to Assignment of Licenses, Permits, Warranties and General
Intangibles)?



    



--------------------------------------------------------------------------------

        

EXHIBIT E
FORM OF DEED
«Seller_Name», a «Seller_State_of_Org» «Seller_Type_of_Entity» with an address
of «Seller_Address» (“Grantor”), for consideration paid and full consideration
of «Purch_Price» DOLLARS ($_______________) grants to «Buyer_Name», a
«Buyer_State_of_OrgEntity» with an address of «Buyer_Address», with QUITCLAIM
COVENANTS , the land, together with any improvements thereon, located in
«Property_CityTown», «Property_County», County, Massachusetts, as more
particularly described in Exhibit A attached hereto and made a part hereof.
The conveyance is made together with and subject to all recorded easements,
conditions, restrictions and agreements and all other matters of record that
lawfully apply to the property hereby conveyed, including, without limitation,
that certain Notice of Activity and Use Limitation recorded with the filed with
the Suffolk County Registry District of the Land Court as Document No.793981.
The premises do not constitute all or substantially all of the Grantor’s
property in the Commonwealth of Massachusetts.
For Grantor’s title, see Deed of «Name_of_Grantor», dated «Date_of_Deed»
[recorded with the «Property_County» Registry of Deeds in «Recording_Book_Page»]
[filed with the «Property_County» Registry District of the Land Court as
Document No. «Recording_Document_No»].
[Balance of page intentionally left blank]



    



--------------------------------------------------------------------------------

        

Witness our hand and seal as of the ___ day of ______________, 20___.


«Seller_Sig_Block»




    



--------------------------------------------------------------------------------

        



COMMONWEALTH OF MASSACHUSETTS
___________________, ss.
On this ____ day of _______________, 20__, before me, the undersigned notary
public, personally appeared provided to me through satisfactory evidence of
identification which were to be the person whose name is signed on the preceding
or attached document and acknowledged to me that (he) (she) signed it
voluntarily for its stated purpose as _______________ for
______________________.
 
(official signature and seal of notary)
My commission expires:





COMMONWEALTH OF MASSACHUSETTS
___________________, ss.
On this ____ day of _______________, 20__, before me, the undersigned notary
public, personally appeared provided to me through satisfactory evidence of
identification which were to be the person whose name is signed on the preceding
or attached document and acknowledged to me that (he) (she) signed it
voluntarily for its stated purpose as _______________ for
______________________.


 
(official signature and seal of notary)
My commission expires:










    



--------------------------------------------------------------------------------

        

EXHIBIT F
FORM OF BILL OF SALE
This BILL OF SALE (“Agreement”) is made and entered into as of the __ day of
_________, 2014 by NWBR LLC, a Delaware limited liability company (“Seller”), in
favor of _____________, a _____________ (“Buyer”).
RECITALS
This Agreement is made with reference to the following facts:
A.    Concurrently with this Agreement, Seller is selling to Buyer, and Buyer is
purchasing from Seller, that real property and related improvements, fixtures
and personal property described in Schedule 1 attached hereto (the “Real
Property”), pursuant to that certain Agreement of Purchase and Sale (the
“Purchase Agreement”) dated _________, 2014, by and between Seller and Buyer.
Any capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Purchase Agreement.
B.    In connection with such purchase and sale, Seller desires to convey and
assign to Buyer, and Buyer desires to accept and assume, all of Seller’s right,
title, interest, duties and obligations (to the extent such rights, duties and
obligations first arise or accrue on or after the date hereof), in, to and under
various personal property and other rights pertaining to the Real Property and
its operation.
NOW, THEREFORE, in consideration of the purchase price paid by Buyer to Seller
for the Real Property and the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
1.    Sale of Personalty. Seller hereby sells, transfers, sets over and conveys
to Buyer the following (the “Personal Property”):
(a)    all of Seller’s right, title and interest, if any, in and to all personal
property and furniture, fixtures, equipment, tools, supplies and other personal
property owned by Seller and located in or on the Real Property (except items
owned or leased by tenants or which are leased by Seller); and
(b)    all books and records, tenant files, tenant lists and tenant marketing
information relating to the Real Property,
provided, however, in each case, that Personal Property shall expressly exclude
Assignor’s right, title and interest in and to any Excluded Assets.
2.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

    



--------------------------------------------------------------------------------

        

3.    Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
4.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
[no further text on this page]

    



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.
SELLER:
 
 
NWBR LLC, a Delaware limited liability company
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
 
 
 
 
 
By:
 
Name:
 
Title:
 















(signature page to Bill of Sale)

    



--------------------------------------------------------------------------------

        

SCHEDULE 1
REAL PROPERTY

    



--------------------------------------------------------------------------------

        

EXHIBIT G
FORM OF FIRPTA CERTIFICATE
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be deemed the transferor of
the property and not the disregarded entity. To inform _____________, a
_____________________ (“Transferee”) that withholding of tax is not required
upon disposition of a U.S. real property interest by NWBR Holdings LLC, a
Delaware [limited liability company] (“Parent”) (the owner, for U.S. federal
income tax purposes, of NWBR LLC, a Delaware limited liability company
(“Transferor”), which is a disregarded entity for U.S. federal income tax
purposes), the undersigned hereby certifies the following on behalf of the
Parent:
(a)    Parent is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and Income Tax
Regulations);
(b)    Parent is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii).
(c)    The U.S. employer identification number of Parent is ______.
(d)    Parent has an address at c/o Northwood Acquisitions LLC, 575 Fifth
Avenue, 23rd Floor, New York, NY 10017.
This Certification is given to Transferee with respect to the transfer of the
Assets as such term is defined in that certain Agreement of Purchase and Sale
dated as of ________ __, 2014, among Transferor and Transferee, for the purpose
of establishing and documenting the nonforeign affidavit exemption to the
withholding requirement of Section 1445 of the Code.
Parent understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.


[Signature Page Follows]
 

    



--------------------------------------------------------------------------------

        

Under penalty of perjury, I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have the authority to sign this document on behalf of
Parent.
___________ __, 2014
NWBR HOLDINGS LLC, a Delaware limited
liability company


 
 
By:
 
Name:
Title:










    



--------------------------------------------------------------------------------




EXHIBIT H

OWNER’S NO LIEN AND POSSESSION AFFIDAVIT

Title Number: NLT-
COMMONWEALTH OF MASSACHUSETTS     )


                            : SS


COUNTY OF SUFFOLK                )


Before me, the undersigned authority, this day personally appeared             
(“Affiant”), who being by me first duly sworn, deposes and says:
1.
Deponent has personal knowledge of the facts that are sworn to in this
affidavit, and Affiant is fully authorized and qualified to make this affidavit.

2.
That he is the of _______________ , a
_______________________________________________ formed under the laws of the
State of ______________________________.


3.
That said ______________________________________________ is authorized to do
business in the Commonwealth of Massachusetts.



4.
That there are no judgments unsatisfied against
_____________________________________ in any court of the Commonwealth of
Massachusetts or of the United States.



5.
That the undersigned is authorized by the operating agreement or by the
members/partners/shareholders of the ____________________________________ to
execute the closing instruments upon behalf of said
_______________________________



6.
Deponent is the                  (the “Owner”), and is authorized to make this
Affidavit on its behalf.

7.
In accordance with Section 1445 of the Internal Revenue Code, as amended (the
“Code”) and under the penalties of perjury, Affiant makes the following
statements:

i.
Owner’s United States address is:
    
    





--------------------------------------------------------------------------------

        

ii. Owner is not a “foreign person,” as such term is defined in Section 1445(f)
of the Code;
iii. Owner’s tax identification number is:             ; and
iv. Affiant understands that this Affidavit may be disclosed to the Internal
Revenue Service.
8.
The Owner is the owner of that certain real property located in
                , as more particularly described on Exhibit “A” attached hereto
and by reference made a part hereof (the “Property”).

9.
Owner has not granted any reservations for State Road rights-of-way or for oil,
gas or mineral rights within the Property, and to the best of Affiant’s
knowledge there exist no reservations for State Road rights-of-way or for oil,
gas or mineral rights within the Property, other than as shown by the public
records of                     .

10.
There have been no improvements, alterations or repairs made by Owner to the
Property within the past one hundred twenty (120) days for which the cost, or
any part thereof, remain unpaid, or which are not completed, [except for those
listed on Schedule [ ] attached hereto].

11.
There are no construction liens against the Property, or any part thereof, which
liens would have been created or incurred by virtue of an obligation of the
Owner, and no contractor, subcontractor, laborer, or materialman, engineer, land
engineer, surveyor or any other party entitled to a lien has any lien or right
to lien against the Property, or any part thereof, by virtue of any unpaid
obligation created or incurred by the Owner. No Notice of Commencement presently
affecting the Property has been filed in the public records of              or
posted on the Property.

12.
There are no claims, demands, contract rights, liens or judgments outstanding
against the Property and the Owner is not indebted to anyone for the Property.

13.
There are no easements or claims of easements on the Property not shown on the
public records of                 .

14.
There are no outstanding rights or claims of any parties in possession of the
Property not shown on the public records of                 , and that there are
no parties other than the Owner and its tenants in possession of the Property as
follows:

a.
See list of tenants attached hereto as Exhibit “B”


15.
There are no outstanding taxes or special assessments, which are not shown as
existing liens by the public records of                 .


    



--------------------------------------------------------------------------------

        

16.
Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than 10 business
days from the date hereof (hereinafter, the “Gap Period”), the undersigned has
not taken or allowed and will not take action to encumber or otherwise affect
title to the Premises. The undersigned makes the foregoing assertion to induce
Title Insurer to provide so-called “Gap Coverage” in its policy of title
insurance.

17.
This Affidavit is made for the purpose of inducing National Land Tenure Company,
LLC, as agent for Title Insurance Company (the "Title Company") to issue its
policies of title insurance including endorsements and, if applicable, to
eliminate certain standard exceptions. In addition, this Affidavit is made for
the purpose of inducing the National Land Tenure or its underwriter to act as
escrow or closing agent and then to disburse any funds held as escrow or closing
agent. Affiant hereby indemnifies and agrees to save harmless the Title Company
and its agent against any damage or expense, including attorney fees, sustained
as a result of any of the foregoing matters not being true and accurate.

Dated                 ,         .
                            
"OWNER"


 




STATE OF __________________
COUNTY OF ________________


Sworn to and subscribed before me this _____ day of             ,
                        


 
Notary Public,




    



--------------------------------------------------------------------------------

        



EXHIBIT A TO TITLE AFFIDAVIT
Legal Description



    



--------------------------------------------------------------------------------

        



EXHIBIT B TO TITLE AFFIDAVIT
Rent Roll

    



--------------------------------------------------------------------------------

        



EXHIBIT I
FORM OF BEVERAGE AGREEMENT
[to be attached]







































    



--------------------------------------------------------------------------------

        

BEVERAGE SERVICES MANAGEMENT AGREEMENT


THIS BEVERAGE SERVICES MANAGEMENT AGREEMENT (this "Agreement") is made and
entered into as of the _____ day of ____________, 2014 by and between NWBR LLC,
a Delaware limited liability company ("Licensee"), and [Pebblebrook entity], a
Delaware limited liability company ("New Owner").
WITNESSETH:
WHEREAS, Licensee is the holder of a License for the Sale of All Alcoholic
Beverage as Hotel (the "Liquor License") for the premises commonly known as The
Revere Hotel Boston Common, located at 200 Stuart Street, Boston, MA (the
"Premises");
WHEREAS, contemporaneously herewith, Licensee is selling the Premises to NKOTB
Owner LLC, a Delaware limited liability company (“NKOTB”), and NKOTB is leasing
the hotel to New Owner; and
WHEREAS, the parties to this Agreement desire to cooperate in making certain
that the management of the liquor operations in the Premises (the "Liquor
Operations") continues in a professional and orderly fashion during the
transition of ownership and transfer of the Liquor License to, or acquisition of
a new liquor license for the Premises by (whether a transfer of the Liquor
License or the issuance of a new license, hereinafter referred to as the "New
License") New Owner or New Owner's agent ("Agent"), and New Owner accordingly
desires Licensee to continue to operate the Premises in accordance with the
terms of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, Licensee and New Owner agree as follows:
ARTICLE I
ROLE OF NEW OWNER


1.1    Appointment. To the extent permitted by applicable law, Licensee hereby
appoints New Owner, and New Owner hereby accepts the appointment, as the sole
and exclusive interim manager of the Premises with respect to the Liquor
Operations. To the extent required by law, Licensee shall have sole and
unqualified control with respect to the sale and service of alcoholic beverages
and related licensed activities upon the Premises. To the extent permitted by
law, New Owner shall perform, or shall cause Agent to perform, all of Licensee's
obligations hereunder on Licensee's behalf. The Licensee shall remain involved
with the operation of the Premises to the extent required under the laws
governing the Liquor License.


1.2    Inventory and Supplies. New Owner shall provide during the Term (as
defined below) hereof all operating equipment and operating supplies (such
equipment and supplies being referred to herein collectively as the "Operating
Supplies") necessary to operate the Liquor Operations at the Premises. All
alcoholic beverage purchases will be in the name of and controlled by Licensee.
Licensee grants New Owner the authority, subject to the terms hereof and to the
extent permitted by applicable law, to make all purchases necessary for the
Liquor Operations at the Premises. Licensee shall have the right to use the
Operating Supplies in the conduct of the Liquor Operations under this Agreement.

    



--------------------------------------------------------------------------------

        

1.3    Fixtures and Equipment; Maintenance: Surrender. New Owner shall provide,
and Licensee shall have the right to the nonexclusive use of, all fixtures,
equipment, furnishings, and furniture necessary or appropriate for the Liquor
Operations as required hereunder.
1.4    Term. Unless terminated sooner under another provision of this Agreement,
the term of this Agreement (the 'Term") shall commence on the date hereof and
terminate immediately upon the earlier to occur of (a) three (3) months after
the date hereof, or (b) approval and issuance by the applicable licensing
authorities of the New License to New Owner or its designee; provided that, New
Owner may extend this Agreement for three (3) months in the event that the
licensing authorities have not provided a decision regarding the New License and
New Owner is diligently pursuing an application pursuant to Section 1.5, below.
1.5    Pursuit of New License. New Owner or its designee has, at its own
expense, commenced all action and filed all applications required to obtain the
New License in its own name. The parties acknowledge and agree that the New
License will be obtained by New Owner or its designee by transfer of the Liquor
License or obtaining a new liquor license for the Premises. New Owner shall
diligently pursue the New License, and Licensee shall fully cooperate with New
Owner in connection therewith, including without limitation (if requested to do
so by New Owner) executing all documents and taking all actions necessary to
transfer Licensee's Liquor License to New Owner or its designee. New Owner shall
be responsible for all costs and expenses incurred in obtaining the New Liquor
License, except that Licensee shall be and remain responsible for the payment of
all taxes and other expenses (including, without limitation, payments to
wholesale liquor dealers and other vendors) incurred in connection with the
Liquor Operations prior to the date hereof, and obtaining a letter of compliance
from the Massachusetts Department of Revenue that may be required incident to
the issuance of a new liquor license for the Premises to New Owner or its
designee. New Owner shall provide to Licensee a copy of the New License promptly
upon issuance of same.
ARTICLE II
REVENUE AND EXPENSES
2.1    Revenues and Expenses. All gross revenue and receipts derived from Liquor
Operations are the exclusive property of Licensee. However, during the Term
hereof, New Owner shall collect said revenues and receipts on behalf of
Licensee.
2.2     Licensee Expenses. On behalf of Licensee, New Owner shall, as a part of
its services, cause all expenses incurred in the Liquor Operations for the
Premises to be paid from the revenues and receipts New Owner collects.
Notwithstanding anything to the contrary contained herein, Licensee shall not be
required to use its own funds to pay any such expenses or otherwise in the
fulfillment of its duties and obligations under this Agreement. Licensee shall
have the absolute right, from time to time, to conduct an audit of the Liquor
Operations and the books and records in connection therewith by using its own
internal auditors or by employing independent auditors.
2.3    New Owner Compensation. New Owner shall cause to be paid from the
revenues and receipts collected from the Liquor Operations, all beverage
purchases, all gross receipts taxes, state and local taxes and fees, license
fees, professional and consultation fees, and general operating expenses

    



--------------------------------------------------------------------------------

        

of the Liquor Operations, and from the balance of the proceeds thereafter,
Licensee agrees to pay to New Owner a fee (the "Services Fee") equal to
$250,000.00 per month, to compensate New Owner for the Operating Supplies,
fixtures, equipment, furnishings and furniture, and services to be provided by
New Owner pursuant to this Agreement and not as beneficial owner; provided that
said Services Fee shall be payable to New Owner upon the date of termination of
this Agreement, and after payment of all other expenses incurred in connection
with the Liquor Operations. If, following the payment of all expenses as set
forth above, the remaining revenues from the Liquor Operations (the "Beverage
Revenue Balance") are insufficient to cover payment of the full Services Fee,
then New Owner shall retain the Beverage Revenue Balance as its Services Fee,
and New Owner shall have no recourse to any assets of Licensee other than the
Beverage Revenue Balance for the payment or satisfaction of the Services Fee.
During the Term hereof, the parties agree that the revenues generated by the
Liquor Operations shall be used to defray all operating expenses incurred in the
Liquor Operations, all expenses incurred by Licensee or New Owner in performing
their respective duties hereunder, and all other charges, including gross
receipts taxes, attributable to the Liquor Operations.
ARTICLE III
OPERATIONS
3.1    Authority and Duties.
(a)New Owner will, on behalf of Licensee, perform or cause to be performed, all
duties required or desirable in the management and operation of the Liquor
Operations at the Premises to maintain the Premises in compliance with the laws
and regulations of the local licensing authority and the Commonwealth of
Massachusetts, which duties shall include, but not be limited to, the
supervision and arrangement for the employment of a sufficient number of
adequately trained staff.
(b)New Owner agrees that the Liquor Operations shall be operated in a lawful
manner in compliance with all laws and regulations of the local licensing
authority and the Commonwealth of Massachusetts.
3.2    Employees. In conducting business at the premises during the Term,
Licensee agrees to use only the employees supplied by New Owner or its Agent. It
is understood that the individual named on the Liquor License will be offered
employment during the Term by New Owner or its Agent. New Owner will not
knowingly employ any person who is disqualified from being employed on an
alcoholic beverage licensed premises. All such employees shall be employed by
New Owner or its Agent, who shall have the ability to hire, fire or discipline
such employees.
3.3    Records and Returns. New Owner shall, on Licensee's behalf, arrange for
the keeping of full and adequate books of account, tax records and returns, and
other records reflecting the Liquor Operations during the Term of this
Agreement. New Owner shall prepare and file on a timely basis all required tax
returns with respect to the Liquor Operations during the Term of this Agreement
with the Massachusetts Department of Revenue and all other applicable
governmental authorities, and pay the total taxes due from Licensee with respect
to the Liquor Operations for each taxable period during the Term of this
Agreement.

    



--------------------------------------------------------------------------------

        

3.4    Licenses. New Owner shall exercise all commercially reasonable efforts to
keep the current Liquor Licenses in full force and effect throughout the Term of
this Agreement and to renew said Liquor Licenses during the Term of this
Agreement as necessary, and Licensee shall cooperate with New Owner and exercise
all commercially reasonable efforts in that regard, which expense shall be paid
from the revenues and receipts received from the Premises. Licensee shall
cooperate with New Owner in filing any required renewal forms and transfer
documents, and as may be needed to ensure that there is no cessation of
operation during the Term of this Agreement pending issuance of the New License
to New Owner and/or its designee, but at no cost to Licensee except for the
payment of any taxes accrued prior to the date hereof. Licensee shall maintain
its entity status in full force, effect and good standing throughout the Term.
ARTICLE IV
INSURANCE
4.1    Maintenance of Insurance.
(a)During the Term of this Agreement, New Owner shall provide and maintain
comprehensive general liability insurance and dram shop coverage in an amount
reasonably acceptable to both parties and sufficient to provide reasonable and
adequate protection to New Owner, Agent and Licensee against liability which may
arise in connection with the Liquor Operations at the Premises from and after
the date hereof. Licensee (including its officers, directors, shareholders,
agents and employees) and the individual(s) named on the current Liquor Licenses
shall be named as additional insureds on such insurance policies. Such insurance
shall expressly provide that such policies shall not he cancelable or subject to
material reduction of coverage except after thirty (30) days prior written
notice to Licensee and all other additional insureds identified above. In the
event New Owner or Agent fails to maintain such insurance at any time during the
Term of this Agreement, then Licensee shall have the right to either (i) obtain
such insurance or pay the premium in question for New Owner's or Agent's account
and to be reimbursed by New Owner and Agent immediately upon demand, or (ii)
terminate this Agreement if such failure is not cured with in five (5) business
days after Licensee's delivery of written notice thereof to New Owner. This
paragraph shall survive termination or expiration of this Agreement.
(b)    Payment of all costs for such insurance shall be made from the liquor
operating revenues of the Premises.
4.2    Indemnity. NKOTB and New Owner hereby agrees to indemnify, defend and
hold Licensee and its officers, directors, shareholders, agents and employees,
and the individual(s) named on the current Liquor Licenses (collectively, the
"Indemnified Persons") harmless from any and all liabilities, claims, demands,
causes of action, suits, judgments, damages, costs and expenses (including
reasonable attorneys' fees) incurred by Licensee (a) arising from any injury to
persons or damage to property on or about the Premises during the Term of this
Agreement,
071321-0117-16403210.1

    



--------------------------------------------------------------------------------

        

(b) arising from the Liquor Operations during the Term of this Agreement, (c)
arising in connection with the sale or service of alcoholic beverages at the
Premises during the Term of this Agreement (whether or not due in whole or in
part to negligence of one or more of the Indemnified Persons), (d) arising from
the performance or non-performance of the duties, obligations, powers or
authorities hereunder of New Owner and/or Agent, their respective employees or
independent contractors, and (e) arising from failure of this Agreement and/or
the Liquor Operations to comply with applicable laws, codes, rules and
regulations, but in all events except as a result of the gross negligence or
willful misconduct of the Indemnified Persons. No act or failure to act of New
Owner and/or Agent shall be attributed to any Indemnified Person for purposes of
this Agreement and particularly for purposes of the foregoing exclusion from
this indemnity for gross negligence or willful misconduct. The indemnity
provided in this paragraph shall not limit in any way any other indemnities
provided in this Agreement, or in any other document executed in connection
therewith. The foregoing provisions of this paragraph shall survive the
termination of this Agreement.
ARTICLE V
EVENTS OF DEFAULT, TERMINATION
5.1    Events of Default. Each of the following shall constitute an "Event of
Default" under this Agreement:
(a)The failure of any party to pay when due any amount payable by such party to
or on behalf of any other party under this Agreement (including, but not limited
to, expenses incurred in connection with the Liquor Operations regardless of
which party may bear the liability for such expenses under applicable law in the
absence of this Agreement) after written notice from the other party that such
payment is due and payable; or
(b)Failure by New Owner or Licensee to remedy any other breach of its
obligations under this Agreement within thirty (30) days (or such longer time as
is reasonably necessary in which to effect such cure, provided the defaulting
party promptly commences to do so) after receipt of written notice from the
other party.
(c)In the event that this Agreement is terminated prior to the issuance of the
New License to New Owner or its designee, Licensee shall have the right to
surrender or cancel the Liquor License and to take any other similar action in
order to shield Licensee from liability arising from service of alcoholic
beverages at the Premises.
5.2    Remedies. Upon the occurrence and during the continuation of an Event of
Default, the non-defaulting party may terminate this Agreement upon written
notice to the other party and except as to liabilities or claims which shall
have accrued or arisen prior to or on account of such termination, and except as
otherwise provided in Section 6.2 hereof, all obligations hereunder shall cease.
In any judicial proceeding in which the validity of termination is at issue,
neither party will be limited to the reasons for default set forth in any notice
sent pursuant to this Agreement.


ARTICLE VI
MISCELLANEOUS

    



--------------------------------------------------------------------------------

        

6.1     Notices. All notices, requests, demands or other communications
hereunder shall be in writing and deemed to have been given only if and when
hand-delivered or sent by nationally recognized overnight courier service or
certified mail, return receipt requested, through the United States Postal
Service with sufficient postage prepaid. or by facsimile or email (provided that
it is also dispatched by one of the other permitted methods of transmission on
the same day) to the parties hereto at following addresses or such other address
as either party shall designate by notice pursuant to this Section.
If to Licensee:
 
NWBR LLC
 
 
c/o Northwood Acquisitions LLC
 
 
575 Fifth Avenue, 23rd Floor
 
 
New York, NY 10017
 
 
Attn.: Jonathan Wang
 
 
Phone No.: (212) 573-0805
 
 
Fax No.: (212) 202-4828
 
 
Email: jwang@northwoodinvestors.com
 
 
 



With a copy to:    
 
Simpson Thacher & Bartlett LLP
 
 
425 Lexington Avenue
 
 
New York, New York 10017
 
 
Attention: Steven Stickler, Esq.
 
 
Facsimile: (212) 455-2502
 
 
Telephone: (212) 455-3065
 
 
Email: sstickler@stblaw.com



If to New Owner:    
 
c/o Pebblebrook Hotel Trust
 
 
7315 Wisconsin Avenue, 1100 West
 
 
Bethesda, Maryland 20814
 
 
Attn: Thomas C. Fisher
 
 
Facsimile: (240) 396-5763
 
 
Telephone: (240) 507-1340
 
 
Email: tfisher@pebblebrookhotels.com



With a copy to:    
 
Honigman Miller Schwartz and Cohn LLP
 
 
39400 Woodward Avenue, Suite 101
 
 
Bloomfield Hills, Michigan 48304-5151
 
 
Attn: J. Adam Rothstein, Esp.
 
 
Facsimile: (248) 566-8479
 
 
Telephone: (248) 566-8478
 
 
E-mail: arothstein@honigman.com


    



--------------------------------------------------------------------------------

        

Notwithstanding the foregoing, in the event of any mail disruption by virtue of
any stoppage in mail service performed by the United States Postal Service due
to strike or labor difficulty, notices, requests, demands or other
communications referred to in this Agreement shall be hand-delivered, delivered
by a nationally recognized express delivery company or telegraphically given,
but shall only be deemed to have been given when received.
6.2    Survival. Unless expressly stated to the contrary, all obligations for
any payment or reimbursement by one party to the other shall survive the end of
the Term. The provisions of Article II and Section 4.2 of this Agreement shall
survive the end of the Term.
6.3    Partial Invalidity. If any of the phrases, sentences, clauses or
paragraphs contained in this Agreement shall be declared invalid by the final
and unappealable order, decree, or judgment of any court, this Agreement shall
be construed as if such phrases, sentences, clauses or paragraphs had not been
inserted, provided that the economic basis of this Agreement is not altered
thereby.
6.4    Modifications; Waivers. This Agreement may not be changed modified or
terminated, nor may any provision hereof be waived, except by a writing signed
by the party to be charged with any such change, modification, termination or
waiver. The waiver of any of the terms and conditions of this Agreement on any
occasion or occasions shall not he deemed a waiver of such terms and conditions
on any future occasion.
6.5    Governing Law. This Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts, and the courts of the Commonwealth of Massachusetts shall have
jurisdiction over any matters arising hereunder. New Owner and Licensee agree to
comply with, and New Owner shall cause Agent to comply with, all laws and
regulations of the Commonwealth of Massachusetts and all ordinances of the local
licensing authority jurisdiction with respect to the Liquor Operations at the
Premises.
6.6    Assignment. Neither party hereto may assign or transfer any of its rights
or delegate any of its obligations under this Agreement to any other person,
firm or company without the written consent of the other. Any such consent may
be withheld in a party's sole and absolute discretion.
6.7    No Joint Venture. Nothing in this Agreement creates a joint venture or
partnership and, except as may be expressly set forth herein, no party is given
the authority to bind or obligate any other party.
6.8    Counterparts. This Agreement may be executed in counterparts, all of
which together shall form a single document. Counterparts may be exchanged by
facsimile or other electronic transmission, which shall be considered binding.
6.9    Independent Contractor Status Intended. The relationship of the parties
hereto is and shall be that of independent contractors. No party hereto shall
have any right to supervise, control or direct the activities of any employee or
agent of any other party, except to the extent specifically provided herein and
except as otherwise required by law. All arrangements and other matters
pertaining to the employment, supervision, compensation and discharge by a party
of its employees and agents shall be the sole responsibility of such party, and
no other party shall have any rights or obligations with respect thereto. In

    



--------------------------------------------------------------------------------

        

addition, the parties shall not, by virtue of the execution or performance of
this Agreement, become or be deemed to be parties or joint venturers in the
conduct of the other parties' business.


6.10     Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes any
discussions, offers, proposals, agreements or promises with respect thereto.
[signatures on following page]

    



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, Licensee and New Owner have duly executed this Agreement as
of the day and year first written above.


LICENSEE:
 
 
 
 
NWBR LLC, a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NEW OWNER:
 
 
 
















    



--------------------------------------------------------------------------------

        

EXHIBIT J
FORM OF ESTOPPEL
[to be attached]









































    



--------------------------------------------------------------------------------

        





ESTOPPEL FORM


TO:
NKOTB Owner LLC, a Delaware limited liability company, and its successors and
assigns (“Purchaser”)

NWBR LLC, a Delaware limited liability company (“Landlord”)
NWRK LLC, a Delaware limited liability company (“Tenant”) hereby warrants and
represents to and agrees with Purchaser as follows, with the understanding that
Purchaser is relying on such warranties, representations and agreements as an
inducement to purchase the property which is described in the Lease (defined
below):
1.    Tenant is the lessee under that certain a certain Lease dated
____________________ ("Lease") pertaining to premises located within the Revere
Hotel Boston Common (“Hotel”). A true, accurate and complete copy of the Lease
is attached hereto as Exhibit A.
2.    The name of the current Landlord (Seller) is NWBR LLC, a Delaware limited
liability company.
3.    The Lease is for the following portion of the Hotel:
____________________________ (the "Demised Premises"). Tenant has no option or
right to purchase all or any part of the Hotel.
4.    The Lease has not been modified or amended except by the following
documents (if none, so state): _________
5.    The initial term of the Lease commenced on _________, 2____ and shall
expire on ______, 2_____, unless sooner terminated in accordance with the terms
of the Lease. Tenant has no option to renew or extend the term of the Lease,
except as follows (if none, so state): ______________
6.    The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Demised Premises, and is in
full force and effect.
7.    As of the date hereof, Tenant is occupying the Demised Premises and is
paying rent on a current basis under the Lease. Tenant has accepted possession
of the Demised Premises, and all items of an executory nature relating thereto
to be performed by Landlord have been completed, including, but not limited to,
completion of construction thereof (and all other improvements required under
the Lease) in accordance with the terms of the Lease and within the time periods
set forth in the Lease.
8.    The minimum monthly or base rent currently being paid by Tenant for the
Demised Premises pursuant to the terms of the Lease is $______ per month and has
been paid through _____________________.

    



--------------------------------------------------------------------------------

        

9.    Percentage rent ("Percentage Rent"), if any, due under the Lease has been
paid through _________, 201_ and the amount of Percentage Rent for the last
period paid was $________.
10.    Common area maintenance, taxes, insurance and other charges (the
"Reimbursables"), if any, due under the Lease have been paid through
____________________, 2014.
11.    Landlord has paid in full any required contribution towards work to be
performed by Tenant under the Lease, except as follows (if none, so state):
                        .
12.    No default or event that with the passage of time or notice would
constitute a default (hereinafter collectively a "Default") on the part of
Tenant exists under the Lease in the performance of the terms, covenants and
conditions of the Lease required to be performed on the part of Tenant.
13.    To the best of Tenant's knowledge, no Default on the part of Landlord
exists under the Lease in the performance of the terms, covenants and conditions
of the Lease required to be performed on the part of Landlord. Tenant has no
defense as to its obligations under the Lease and asserts no setoff, claim or
counterclaim against Landlord
14.    Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Demised Premises, or any part
thereof.
15.    Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
______________________.
16.    No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.
17.    No prepayments of rentals due under the Lease have been made for more
than one month in advance. No security or similar deposit has been made under
the Lease, except for the sum of $__________ which has been deposited by Tenant
with Landlord pursuant to the terms of the Lease.
18.    The undersigned is authorized to execute this Tenant Estoppel Certificate
on behalf of Tenant.
19.    The current notice address for Tenant (cannot be a P.O. Box) is as
follows:
______________________________________________________________________________
Dated:____________, 2014.

    



--------------------------------------------------------------------------------

        

TENANT:
 
 
 
 
NWRK LLC, a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 








































    



--------------------------------------------------------------------------------

        

SCHEDULE A-1
Legal Description of Hotel Property


A certain parcel of land, being partly registered and partly unregistered, with
the buildings and improvements thereon, situated on the southerly side of Stuart
Street and the westerly side of Charles Street South in the City of Boston,
Suffolk County, Massachusetts, being shown as Lot 1 on a plan entitled
"Corrective Plan, 210 Stuart Street, Boston, Massachusetts," dated March 26,
2007, last revised September 30, 2010, by R, E. Cameron & Associates, Inc., Land
Surveyors, recorded herewith, and being also a portion of Parcel C-3 on a plan
entitled "Boston Redevelopment Authority South Cove Urban Renewal Area Project
No, Mass. R-92 Boston-Suffolk County-Massachusetts Delivery Parcel Plan Parcel
C-3" dated December 1, 1969, by Chas. T. Main, Inc., Engineers, recorded with
Suffolk Registry of Deeds in Book 8335, Page 596, and bounded and described as
follows:
Beginning at a point in the southerly sideline of Stuart Street one hundred
twenty-eight and eight hundredths (128.08) feet easterly along said sideline
from the intersection thereof with the easterly sideline of Church Street and
thence running
NORTH 69° 19' 01" EAST by said southerly sideline of Stuart Street, one hundred
fifty-four and fifty-four hundredths (154.54) feet; thence running
NORTH 75° 04' 24" EAST by said southerly sideline of Stuart Street, one hundred
sixty-six and seventy-five hundredths (166.75) feet to a point of curvature;
thence turning to the right and running
SOUTHEASTERLY on a curved line at the intersection of Stuart Street and Charles
Street South having a radius of seven (7.00) feet, a distance of eleven and
fifty-five hundredths (11.55) feet to a point on the westerly sideline of
Charles Street South; thence running
SOUTH 10° 21' 25" EAST by the westerly sideline of Charles Street South
ninety-nine and seventeen hundredths (99.17) feet; thence running
SOUTH 8° 58' 47" EAST by the same, one hundred sixteen and eighty-eight
hundredths (116.88) feet to a point; thence turning to the right and running
SOUTH 81° 01' 13' WEST bounded southerly by land now or formerly of WA IV
Management Company Inc. TS, forty-four and seventy hundredths (44.70) feet to a
point; thence turning to the left and running
SOUTH 60° 49' 08" WEST through a brick party wall, by land now or formerly of
Philip A. Hresko Trustee, twenty-nine and forty-nine hundredths (29.49) feet;
thence running

    



--------------------------------------------------------------------------------

        

SOUTH 62° 04' 54' WEST through said brick party wall, by said land now or
formerly of Philip A. Hresko Trustee, forty and ninety-one hundredths (40.91)
feet to a point on the easterly sideline of Broadway; thence turning to the
right and running
NORTH 24° 43' 19 WEST by said easterly sideline of Broadway, sixteen and
eighty-one hundredths (16.81) feet to a point; thence turning to the left and
running
SOUTH 76° 07' 44" WEST bounded southerly by the end of the Broadway and the
northerly sideline of Piedmont Street, one hundred ninety-five and fifty
hundredths (195.50) feet to a point; thence turning to the right and running
NORTH 13° 50' 43" 'WEST through Shawmut Street Extension and continuing bounded
westerly by the end of Shawmut Street and land now or formerly of Jae H. Chung
TS, one hundred ninety-eight and eighty-six hundredths (198.86) feet to the
point and place of beginning.
A portion of the above described land is shown as registered land as Lot 1 on
Land Court Plan No. 2652313, shown as all the land on Land Court Plan No.
19751A, and shown as Lot 1 on Land Court Plan No. 17612B. For title to the
registered land, see Certificate of Title 119583.
Together with (a) all right, title and interest, if any, in and to the fee and
soil or abutting streets, (b) such rights as now exist by operation of law in or
with respect to the party walls shown in "Subsketch A" and "Subsketch B" on the
1969 Plan and (c) the right to use the full length of Shawmut Street Extension
as shown on the 2007 Plan (hereinafter defined), for all purposes for which ways
are used or may be used in the City of Boston, in common with others lawfully
entitled thereto and (d) passageway rights and other easements set forth in deed
from Boston Redevelopment Authority dated December 29, 1969, filed with the
Suffolk Registry District and recorded with Suffolk Registry of Deeds, Document
No. 296694 and recorded in Book 8335, Page 596, respectively.



















    



--------------------------------------------------------------------------------

        

SCHEDULE A-2
Legal Description of 212 Stuart Property
212 STUART STREET:


PARCEL I:
All that certain parcel of land with the buildings thereon situated on Shawmut
Street and Stuart Street in the City of Boston, County of Suffolk and the
Commonwealth of Massachusetts, bounded:
SOUTHERLY:
by the northerly line of said Shawmut Street as established by a Resolve of the
Board of Aldermen of the said City, approved September 25, 1868, there measuring
forty-eight and 59/100 feet;

WESTERLY:
by land late of German United Evangelical Lutheran and Reform Society and by
land late of Horatio Harris, sixty-nine and 36/100 feet;

NORTHERLY:
by land late of Katherine Fuller, by land late of said Harris and by land late
of Robert Knott, forty-nine and 20/100 feet; and

EASTERLY:
by land late of said Harris and by land late of Thomas Snow, sixty-eight and
55/100 feet;



Said parcel and the buildings being commonly known as "Hope Chapel" on said
Shawmut Street.


PARCEL II:
Also a strip of land four inches in width, bounded:


EASTERLY:
by the above-described parcel, forty-three and 3/100 feet;

NORTHERLY:
by land now or late of Eldridge, four inches;

WESTERLY:
by land now or formerly of Caroline A. Schaffer, forty-three and 3/100 feet; and

SOUTHERLY:
by Shawmut Street, four inches.

PARCEL III (Air Rights):
A certain parcel of land situated in Boston, Suffolk County, Massachusetts,
shown as Taking #1 on a plan entitled "Boston Redevelopment Authority Taking
Plan #212/#222 Stuart Street, Boston, Massachusetts" dated September 2, 2008 and
recorded with the Suffolk Registry of Deeds in Book 2008, Page 524 and prepared
by VTP Associates, Inc. ("Taking Plan").
Said parcel is more particularly described as follows:
Beginning at the southeasterly intersection of Church and Stuart Streets and
labeled Taking #1, thence:
N 69° 19' 01" E
by the southerly sideline of Stuart Street 79.09 feet to a point, thence;
N 21° 55' 25" W
2.77 feet to a point, thence;
S 69° 14' 51" W
81.86 feet to a point, thence;
S 20° 44' 59" E
19.68 feet to a point on the easterly sideline of Church Street, thence;
N 11° 18' 07" W
by said easterly sideline 17.23 feet to the point of beginning.



The above description proceeds from elevation 56.96 through elevation 59.88
Boston City Base.


PARCEL IV (Air Rights):
A certain parcel of land situated in Boston, Suffolk County, Massachusetts,
shown as Taking #2 on the Taking Plan.
Said parcel is more particularly described as follows:

    



--------------------------------------------------------------------------------

        

Beginning at a point located 5.86 feet on a bearing of N 76° 04' 01" E from the
northeasterly intersection of Church Street with Shawmut Street, thence;
N 76° 04' 01" E
along Shawmut Street for a distance of 44.19 feet to a point, thence;
S 14° 21' 56" E
2.48 feet to a point, thence;
S 75° 37' 46" W
43.87 feet to a point, thence;
N 20° 44' 59" W
2.84 feet to the point of beginning;



The above description proceeds from elevation 56.96 through elevation 59.88
Boston City Base.


PARCEL V (Air Rights):
A certain parcel of land situated in Boston, Suffolk County, Massachusetts,
shown as Taking #3 on the Taking Plan.
Said parcel is more particularly described as follows:
Beginning at a point located 11.18 feet on a bearing of N 69° 19' 01" E from the
southeasterly intersection of Church Street with Stuart Street, thence;
N 20° 40' 25" W
0.92 feet to a point, thence;
N 69° 20' 42" E
116.34 feet to a point, thence;
S 20° 39' 18" E
0.86 feet to a point on the southerly sideline of Stuart Street, thence;
S 69° 19' 01" W
by said sideline 116.34 feet to the point of beginning.



The above description proceeds from elevation 129.12 through elevation 131.12
Boston City Base.



    



--------------------------------------------------------------------------------

        



SCHEDULE 1.1(a)
Survey
That certain ALTA/ACSM Land Title Survey, prepared by Cameron & Associates, Inc.
March 10, 2003, most recently revised August 4, 2010.

    



--------------------------------------------------------------------------------

        



SCHEDULE 1.1(b)
Violations
None.

    



--------------------------------------------------------------------------------

        



SCHEDULE 2.4
Allocated Purchase Price


Real Estate
$
250,403,485


 
 
Tangible Personal Property
$
10,596,515


 
 
Total:
$
261,000,000











 

    



--------------------------------------------------------------------------------

        

SCHEDULE 3.1(c)
Required Governmental Authority Consents


1.
Any consents as may be required from any governmental authority in connection
with the assignment of the Licenses and Permits.






    



--------------------------------------------------------------------------------

        

SCHEDULE 3.1(d)
Conflicts
None.


 

    



--------------------------------------------------------------------------------

        

SCHEDULE 3.2(a)(i)
Contracts
 Service/Vendor
 Description
 Start Date
 End Date
Advanced Signal
Test & inspection Agreement
1/1/2013
12/31/2014
New Market International
ebrouchure configuration
1/1/2012
12/31/2014
National Grid
Gas Service Agreement
n/a
n/a
Trigen energy service agreement
Steam Service Agreement
9/1/2010
9/30/2020
Audio Visual Services Group/PSAV
Audio Visual rental amendment
1/1/2011
1/31/2019
JRM Hauling & Recycling
Dumpster waste removal-monthly
1/1/2014
12/31/2014
Homisco
System Service-Telephone call acct
11/30/2013
11/30/2014
DMI
3rd Party meeting/conv. Agent
2/1/2014
1/31/2015
Micros Retail Systems
Restaurant POS systems and Maint.
2/21/2014
2/21/2015
ESP
Back Office agreement
3/1/2014
2/28/2015
ESP
Guest Internet
3/1/2014
2/28/2015
HelmsBriscoe
Sales Marketing and TA Commission
5/1/2014
5/1/2015
Hudson Energy
Electricity provider
1/21/2013
1/1/2015
Sabre Hospitality Solutions
SynXis Central Reservation Systems
4/1/2014
3/31/2019
BMI
Lobby Music
1/1/2014
12/31/2014
Xerox Doc Tech
Printer lease and service agreement
11/1/2012
11/30/2016
TV Leases
TVs
10/7/2009
11/1/2014
Parking Lease
Parking
10/7/2009
11/1/2014
Knowland Group
Reader Board Service
10/22/2010
Month to Month
Agoda
Distribution & Commission Agreement
11/5/2012
n/a
New England Linen Supply Co., Inc.
Linen Services
5/14/2013
Month to Month
Pinnacle Communications
Voice Messaging System
n/a
n/a
Royal Hospitality Services
Laundry Service
7/23/2012
12/31/2017
Pitney Bowes
Postage Equipment
n/a
n/a



 
 

    



--------------------------------------------------------------------------------

        

SCHEDULE 3.2(a)(ii)
Contract Defaults
None.













































    



--------------------------------------------------------------------------------

        

SCHEDULE 3.2(b)
Space Leases
Demised Premises
Tenant Name
Type of Document/Date
1,000 sqft
New Cingular Wireless PCS, LLC
Lease - August 5, 1992
First Amendment - May 31, 2007
Second Amendment - August 17, 2011
Third Amendment - January 16, 2013
7,457 sqft
NWRK LLC
Lease - April 19, 2007
First Amendment - April 25, 2007
Second Amendment - October 8, 2008
Third Amendment - February 28, 2009
Fourth Amendment - October 5, 2010
Fifth Amendment - December 23, 2013



 

    



--------------------------------------------------------------------------------

        

SCHEDULE 3.2(d)
Litigation
1. Amefika Desir v. Revere Hotel, Commonwealth of Massachusetts Commission
Against Discrimination, MCAD Docket Number: 14BPA00710.



    



--------------------------------------------------------------------------------

        



SCHEDULE 3.2(j)
Tax Claims
As part of the routine rotation of tax audits typically conducted by taxing
authorities, the Massachusetts Department of Revenue is currently conducting a
sales and use tax audit on Seller.  Essentially all businesses operating within
the state undergo these audits as a normal course of business on a rotating
schedule.  Historically, business can expect to be audited on a three to five
year cycle.  Once the audit has been concluded, should any liability exist for
additional use tax or for any disallowed exemptions for periods prior to the
Closing, that liability would be borne by Seller.





































    



--------------------------------------------------------------------------------

        

SCHEDULE 3.2(l)
Gift Certificates







    

